 R G LETOURNEAU, INC.425R.G. LeTourneau,Inc.andAllen G. Smith, Jr.,ArleyJessie Lewis, Riley W.Wiggs,Oliver CurtisWalker,Arnold W. Schluter,William Leon Wylie,Jimmy D. Hall, Joseph T. Grant,Phillip Chaffin,Jr., Bobby Roosevelt Hunter,Fred F. Davidson, R.J.Mefford,James Ronald Spencer,Ernest Bush,and Jerald R. Jones.Cases 16-CA-4348-1,16-CA-4348-2,16-CA-4348-3,16-CA-4348-5,16-CA-4348-6,16-CA-4348-8,16-CA-4348-12,16-CA-4348-4,16-CA-4348-7,16-CA-4353,16-CA-4354,16-CA-4376,16-CA-4377,16-CA-4386, and16-CA-4390November 24, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDPENELLOOn June 1, 1972, Administrative Law Judge'Milton Janus issued the attached Decision in thisproceeding. Thereafter, Respondent and the GeneralCounsel filed exceptions and supporting briefs andRespondent filed a memorandum entitled "Cross-Exceptions" in response to the General Counsel'sexceptionsPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefsand has decided to affirm the rulings,2findings,3 and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.4The Administrative Law Judge found, and weagree, that Respondent discriminatorily dischargedFred Davidson in violation of Section 8(a)(3) and (1)of the Act. However, he declined to recommend thatDavidson be reinstated or made whole for any loss ofearnings due to his discharge, because Davidson, inapplying for employment with Respondent, statedthat he had never been convicted of a felony when infact he had been convicted of four felonies. TheGeneral Counsel has excepted to the failure to apply1The title of "Trial Examiner" was changed to "Administrative LawJudge" effective August 19, 19722We find merit in the General Counsel's contention that the Administra-tiveLaw Judge erred in excluding evidence concerning Respondent'semployment of convicted felons, as such evidence is material to the questionwhether Davidson should be denied reinstatement and backpay because heconcealed his prior convictions from Respondent However, we do not viewthis error as prejudicial, since, as indicatedinfra,the question can beresolved at the compliance stage of this proceeding3The Respondent has excepted to certain credibility findings made bytheAdministrative Law Judge It is the Board's established policy not tooverruleanAdministrativeLaw Judge's resolutions with respect tothe traditional reinstatement and backpay remedy toDavidson, leaving to the compliance stage resolutionof his qualification for reinstatement. We find meritin this exception.The Administrative Law Judge relied onSouthernAirways Company,124NLRB 749, andNationalPacking Company, Inc.,147 NLRB 446, in which theBoard denied reinstatement and backpay to discrimi-nateeswho, in applying for employment, hadconcealed their criminal records. In those cases, theBoard concluded that the discriminatees would neverhave been hired if they had given truthful informa-tion about their past records. Here, however, wecannot reach such a conclusion on the basis of therecord before us. During the hearing, the GeneralCounsel sought to introduce evidence that Respon-dent employed other exconvicts, including at leastone who had falsified his application. The Adminis-trative Law Judge declined to permit introduction ofsuch evidence.We are of the opinion that it wasimproper to deny Davidson reinstatement andbackpay without consideration of this evidence,which the General Counsel contends would havetended to show that Respondent would have em-ployed Davidson even if it had known of his criminalrecord.We note, in addition, that Stahl, who wasRespondent's personnel manager when Davidsonwas hired and when he was discharged, admitted thathe had made no effort to check the truth ofDavidson's statements on his employment applica-tion during the nearly 8 months that Davidson wasemployed by Respondent.As we do not now have before us all informationrelevant to resolution of the matter, we agree with theGeneral Counsel's contention that the question ofDavidson's fitness for reinstatement is appropriatefor determination at the compliance stage of thiscase.Accordingly,we shall issue our customaryreinstatement and backpay order as to Davidson.However, it is not intended to require Davidson'sreinstatementorbackpay if it appears in thecompliance stage of this proceeding that he is notentitled thereto under Board precedent.5ORDERPursuant to Section 10(c) of the National Laborcredibilityunless the clear preponderance of all of the relevant evidenceconvincesus that theresolutionswere incorrectStandard DryWallProducts, Inc,91 NLRB544, enfd188 F 2d 362 (C A 3) We have carefullyexamined therecord andfind no basis for reversing his findings"The Administrative Law Judge, while findingthat RespondentviolatedSec 8(a)(4) and (1) of the Actby refusing to reinstateWilliamWyliebecause he had filed charges with theBoard, inadvertentlyfailed to includeinhis recommendedOrder andnotice a provision directed to the 8(a)(4)aspect of the violationWe shall modifythe Order and notice to includesuch a provision5CfHorizon MobileHomes,inc,181NLRB 687, 695, and cases citedtherein200 NLRB No. 66 426DECISIONSOF NATIONALLABOR RELATIONS BOARDRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge, asmodified herein, and hereby orders that the Respon-dent, R. G. LeTourneau, Inc., Longview, Texas, itsofficers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order, as somodified-1.Add the following as paragraph l(b) andrenumber paragraphs 1(b) and (c) as 1(c) and (d),respectively:"(b) Refusing to reinstate, or otherwise discriminat-ing against, employees for filing charges with theNational Labor Relations Board."2.Add the name of Fred F. Davidson toparagraph 2(a) of the recommended Order.3.Substitute the attached notice for the Adminis-trative Law Judge's.IT IS FURTHER ORDERED that the complaint hereinbe, and it hereby is, dismissed insofar as it allegesunfair labor practices not found herein.APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Act protects employ-ees in their right to form, join, or assist labor unionsor to refrain from such activity.WE WILL offer Joseph Grant, Jimmy Hall,WilliamWylie,and Fred F. Davidson fullreinstatement, and we will pay them for theearnings they lost because we wrongfully dis-charged or refused to reinstate them, plus 6-percent interest.WE WILL NOT discharge or discriminate againstany of our employees for joining or assistingInternational Molders and Allied Workers Union,AFL-CIO, or any other union.WE WILL NOT refuse to reinstate, or otherwisediscriminate against, employees for filing chargeswith the National Labor Relations Board.WE WILL NOT question our employees in acoercivemanner as to whether they are for oragainst the Union, or whether they have signedunion cards.WE WILL NOT threaten our employees thatevery time a union campaign starts up, it isnecessary to hire new menWE WILL NOT order employees to remove unionstickers or insignia from their personal property.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in theexercise of their right to self-organization,tojoinor assist International Molders and Allied Work-ersUnion,AFL-CIO,or any other labor organi-zation,to bargain collectively through representa-tives of their own choosing,to engage in otherconcerted activities for theirmutual aid orprotection,or to refrain from any or all suchactivities.R.G. LETOURNEAU,INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named indi-viduals, if presently serving in the Armed Forces ofthe United States, of the right to full reinstatement,upon application after discharge from the ArmedForces, in accordance with the Selective Service Actand the Universal Military Training and Service Act.This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Room 8A24, Federal Office Building,819 Taylor Street, Fort Worth, Texas 76102, Tele-phone 817-334-2921.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: This case was heard atLongview, Texas, on various dates between October 4 andNovember 11, 1971, pursuant to charges filed by 15individuals,' and a consolidated complaint issued on July1, 1971. Unless specifically stated otherwise, all dates andevents set out herein occurred in 1971.The complaint alleges that Respondent kept its employ-ees' union activities under surveillance, and interrogatedand threatened them, in violation of Section8(a)(1);discharged 12 employees, and otherwise unlawfully dis-criminatedagainstemployees in other ways, in violation ofSection 8(a)(3); and refused toreinstateone of the allegeddiscriminatees because he had filed a charge under the Act,in violation of Section 8(a)(4).At the hearing, I granted the motion of the GeneralCounsel to withdraw the name of Arley Jessie Lewis, aCharging Party and one of the alleged discriminatees, from1The charges were filed on the following dates Casesl6-CA-4381-1through 8 and Case 16-CA-4381-12 on May 10,Case 16-CA-4353 on May13,Case 16-CA-4354on May 14,Cases16-CA3376 and4377 on June 3,Case 16-CA-4386 on June 11,and Case 16-CA-4390 on June 15 Amendedcharges were also filed in Case 16-CA-4348-6 and in Case 16-CA-4390 onJune 15 and 30, respectively R Ci. LETOURNEAU, INC.427the complaint, and to amend the complaint in otherrespects,mainly in changing the dates on which certainevents were alleged to have occurred.2Upon the entire record, including my observation of thedemeanor of the witnesses, and upon the briefs receivedfrom the General Counsel and the Respondent, I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTRespondent is a Texas corporation, maintaining anoffice and plant at Longview, Texas, where it is engaged inthemanufacture and sale of bomb casings and heavyconstruction equipment. During a recent representative 12-month period, Respondent, in the course and conduct ofitsbusiness operations, sold and shipped products valuedin excess of $50,000 directly to customers located outsidethe State of Texas. Respondent admits, and I find, that it isan employer engaged in commerce within the meamng ofthe Act.II.THE LABORORGANIZATION INVOLVEDInternationalMolders and AlliedWorkersUnion,AFL-CIO (referred to hereafter as Moldersor the Union),isa labor organization within the meamng oftheAct.III.THE UNFAIRLABOR PRACTICESA.Introduction and BackgroundRespondent is engaged in its Longview plant in twoseparate production processes, the manufacture of bombcasings for the Department of Defense in its metalproducts division, and the manufacture of earth-moving,construction, and logging equipment in its heavy equip-ment division. From January 1970 through July 1971, itstotalhourly paid employees gradually rose from about1,600 to 2,000 employees. In April 1971, when the Unionbegan an organizing campaign to represent the productionand maintenance employees in the plant, there were about1,900 workers employed, almost equally divided betweenthe 2 divisions.3 Production is carried on in five largebuildings, known as domes because of their circular shape.Two shifts are employed, a day shift ending at 3:30 p.m.,and an evening shift beginning at 4 p.m.One of the principal access roads to the plant area isNimitz Drive which, in part, is on the plant's privateproperty.Many employees enter onto Nimitz Drive from apublic road, Farm to Market No. 1845, and it was at theintersection of Nimitz and 1845 that the Union began itsorganizing drive the afternoon of April 8, contactingemployees entering or leaving the plant and passing outliterature and authorization cards. L. B. Beam, the Union'sorganizer, continued to solicit the employees every working2Jerald Jones, one of the Charging Parties who claimed to have beendiscriminatorily discharged,was not named as a discnmmatee in thecomplaint3Based on figures supplied by Respondent in its exh 64On the first day of the hearing, the General Counsel objected toRespondent's questioning Beam, the Union's representative, as to whetherday for the next month. He also had meetings withinterested employees at a local motel, the Holiday Inn,daily between April 24 and May8. In all,about 400 signedauthorization cards were obtained.Respondent's officials were immediately informed by itssecurity guards that union solicitation of its employees hadbegun.Thereafter, according to the General Counsel'stheory of the case, Respondentengaged in a massivecampaign to thwart the Union'sorganizingeffortsbysurveillance, coercive interrogation, threats, and discharg-es.According to Respondent, it took no illegal steps tocounter the Union's campaign,limiting itselfto holdingmeetings with its supervisors where its attorneys explainedwhat they could and could not do with regard to employeesupport of the Union, posting notices on bulletin boardsurging employees not to sign authorization cards, holding ageneral employees' meeting which was addressed by itspresident, and mailing its employees one commumcationafter the president's speech. It also denies that itssupervisors engaged in many of the acts alleged to beviolative of Section 8(a)(1), and, as to others, that they donot legally amount to coercive action. It also denies thatany of the discharges were made for discriminatoryreasons.With one exception the testimony on behalf of theGeneral Counsel regarding the allegedsurveillance, inter-rogation, and threats comes from the individuals named inthe complaint as being discriminatorily discharged. How-ever, certain evidence offered by the General Counsel toprove Respondent's strong unionanimus wasnot allegedto be violative of Section 8(a)(1), although it is treated intheGeneralCounsel's brief as if it were conclusiveevidence of a massive illegal campaign against the Union.Thus, the General Counsel offered testimony that theplant security guards patrolled the area of the intersectionofNimitz and 1845 (hereafter referred to as the intersec-tion),and on many occasions parked nearby, thusaffording them the opportunity of keeping solicitationefforts under surveillance. To counteract this evidence,Respondent introduced testimony that such patrolling,etc.,was for the legitimate purpose of noting trafficconditions at major access routes into the plant wheretieups could and did occur at shift changing periods. Theissueofwhether such activity by the security guardsconstituted surveillance was fully litigated, yet I believethat I should not decide the question since the GeneralCounsel specifically disavowed any intention of claimingthat it was violative of the Act.4 Nor does paragraph 7(c) ofthe complaint, alleging instances of creating the impressionof surveillance, refer in any manner to the activities of thesecurity guards.Ireach the same conclusion as to another incidentinvolving the security force. During the 2-week periodwhen Beam was holding dailymeetingswith employees athis room at the Holiday Inn, the Company was involved inchanging its contractor for security service from Pinker-his solicitation of employees delayed trafficat the intersectionHis groundfor objecting was as followsParagraph 7(b) of the complaintalleges certain specific individualswere alleged to have maintainedsurveillanceover employees Unionactivities in that paragraphthere is no allegation as to a security guardmaintaining surveillance[P. 38 oftranscript ] 428DECISIONSOF NATIONALLABOR RELATIONS BOARDton's to Southwestern Security Service. The latter firm hadadvertised to hire guards and was interviewing applicantsat a room in the Holiday Inn. One or more of the guardofficers who had been newly hired by Southwestern used avehicle displaying the LeTourneau emblem to drive over tothe motel, where it was parked near the room it had rentedfor interviewing applicants. This room was in the samebuilding as the room rented by the Union foritsmeetings,but on the opposite side. Some of the employees attendingthe unionmeetingstestified that they saw the security truckparked nearby, but as the evidence was adduced by theGeneral Counsel only to show company knowledge of theunion meetings, I find that no violation of Section8(a)(1)may be based thereon.The General Counselalso relieson a speech whichRichard LeTourneau, the president of Respondent, read tothe assembled employees of each of the two productiondivisions on April 30, 1971.5The speech is unabashedly antiunion, and LeTourneaudid not pretend otherwise. He expressed his opposition totheUnion and all its works, and appealed to theemployees' loyalties to the Company but nowhere threat-ened them with discrimination if they signed authorizationcards nor promised them benefits if they did not. It showsthat Respondent was strongly opposed to the unionizationof its employees, but it does not prove in itself, as theGeneral Counsel suggested at the hearing and in his brief,thatRespondentwas prepared to go to any length,including discriminatory discharges, to chill its employees'desire for union representation .6ble cause to believe that a violation of the Act, as charged,had been committed and whether injunctive relief was justand proper under the circumstances. He decided in theaffirmative on both points.The standards which a Federal district court uses indetermining whether to grant an injunction under Section10(1) of the Act are not the standards which the Board andImust use in deciding this case-our determination mustbe based on whether the General Counsel has establishedby a preponderance of the testimony that Respondent hasviolated the Act.Ihave referred to the injunction proceeding then, notbecause I am bound by the distract court's order, but onlyto clarify references and comments by all parties through-out this proceeding to the injunction hearing. In cross-examining witnesses for the General Counsel, counsel forRespondent had available to him the affidavits furnishedby these witnesses in the General Counsel's investigation ofthe case, as well as the transcript of their testimony in theinjunction proceeding, and he used them extensively inseeking to discredit the testimony of the General Counsel'switnesses in the instant hearing.One other point remains to be made in assessing thedistrict court proceeding. It was heard in 2 days, while thehearing in this proceeding lasted 8 days. Consequently, therecord in this case, despite some irrelevant material, ismuch fuller and more developed than it was in theinjunction proceeding, particularly in that it contains thetestimony of many of the Company's supervisors who didnot testify at the injunction hearing.B.The Federal District Court ProceedingBetween the issuance of the complaint and the hearing inthismatter, the Regional Director for Region 16 filed apetition for a temporary injunction under Section 10(1) ofthe Act in the U.S. District Court for the Eastern Districtof Texas to require the Employer to reinstate 11 of the 12discharged employees who are alleged as discrinunatees inthis proceeding. On September 3, Judge Justice issued amemorandum opinion and order in which he granted therelief asked for. The Employer has appealed the order tothe court of appeals, but, after its motion for a stay wasrejected, it reinstated those of the 11 alleged discnminateeswho wished to return.The order of Judge Justice specifically notes that he wasnot required to determine, in ruling on the petition for aninjunction, whether the employer was in fact guilty of theunfair labor practices charged, since to do so would requirea weighing of the evidence and a resolution of any conflictsthat might exist, a task within the exclusive province of theBoard. The standard he used in deciding to issue theinjunction was whether the Regional Director had reasona-5The text used by LeTourneau is in evidence as G C Exh 9 The actualspeech was also recorded on tape by an official of Respondent, and wasplayed back at the hearing so that I and the parties could check whether thespoken words departed in any significant degree from the written textExcept for a few slight word changes, which affected neither thecontent northe import of the speech, I find that the spoken words and the written textwere identical6The General Counsel admitted at the hearing that the paragraph in thecomplaint alleging that Richard LeTourneau's speech violated Section8(a)(1) was drawn up before he had read the written text of the speech, andC.FurtherGeneral Observations1.The presupposition underlying the complaint andthe trial of this case by the General Counsel is that theRespondent had mounted a well-organized scheme tothwart the Union's organizing drive. All of the dischargesand each allegedly coercive or threatening remark by asupervisor is viewed as proof of the existence of such ascheme.The conspiratorial theory has a surface reasonableness toit.The Company was opposed to the organization of itsemployees. Its union animus is exemplified by PresidentLeTourneau's speech of April 30; and although thesecurity guards' patrolling of the intersection during theentire period is not alleged to be surveillance, it can bereasonably inferred that it had an intimidating effect onemployees, and that the Company was aware of the effectitcreated.The assumption that an illegal antiunioncampaign existed at the plant must, however, be viewed inperspective.There were about 200 supervisory employees at theplant, yet only a handful are alleged to have engaged inwas based on the recollection of employeeswhom hehad interviewed. Atthe hearing, a former employee, Wilbert Wills, testified that LeTourneauhad said in the speech to the heavy equipment division employees, which hehad attended, that "signing a card would only cause confusion, hardshipamong the employees and cause the employees'families to suffer and causethe employees to lose theirjobs" I find, after reading the text of the speechand hearing the tape of what LeTourneau actually said, that Wills wasmistaken and that LeTourneau did not say that signing a union card wouldcause hardship to employees and their families and would cause them tolose their lobs R. G. LETOURNEAU, INC.429surveillance or to have made remarks violative of Section8(a)(1). Those remarks too, with few exceptions,are allegedto have been made about the time that an employee wasdischarged or dust afterwards.No 8(a)(l)allegation refersto an employee other than one who is also alleged to havebeen the victim of 8(a)(3)discrimination.One wouldexpect that if there existed an extensive illegal campaign todefeat the Union in a plant of 1,900 employees,itwouldhave manifested itself byinquiries, threats, etc., of moreemployees than the 12 or 13 involved here.Furthermore,if there is a pattern of illegal discharges it isnot self-evident.There were nine allegedly discriminatorydischarges in April,and three in May, the months in whichBeam was actively engaged in organizing.The totalnumber of discharges throughout the plant was22 in Apriland 14 in May.The number discharged in April was thehighest for the first 7 months of 1971, but there were 4successivemonths in the preceding year when theemployee complement was somewhat lower, but where thenumber of discharges ranged from 19 to 26 per month. Thelowest number discharged in any month was 6, in October1970, yet it was preceded by 22 discharges dust a monthbefore.Ido not believe that the discharges of the ninealleged discriminatees in April and the three inMay 1970has disproportionately swollen the total number of dis-charges for those months.2.Beginning in June 1970,the Company instituted thepractice of granting periodic increases.Every 3 or 6months(depending on what step he was in his grade) anemployeewould receive an 8-cent-per-hour increase.Perhaps to give the new system an aura of employermagnanimity,theywere denominated"merit" increases,and the slip announcing it was headed"CONGRATULA-TIONS! Youhave been approved for a merit increase." Infact,almost everybody who was eligible got one-98percent according to one estimate,or anyone who was notin immediate danger of being discharged.The GeneralCounsel,seeking to show that the 12 discnminatees wereallhighly satisfactory employees,and to contrast it withtheir abrupt discharges,made much of the fact that all 12had received such increases when due. I am skeptical aboutthe argument and attach little weight to the fact that anemployee received such an increase,evenshortlybefore hisdischarge,since none of them were saidto havebeen firedfor long continued inefficiency,but rather because of someimmediate dereliction or poor performanceIalsoattach littleweight to the fact that somesupervisors had said nice things about some dischargees inthe past.Much of this "praise," as the General Counselchose to characterize it, is on the level of a supervisorwriting on a merit increase form,"Doing good work." Itstrikesme as an inexpensive form of morale building.3.Finally,there is the issue which was extensivelylitigated of whether leadmen are supervisors.They arehourlypaid, receiving a differential over the highest paidmanual employees, act as setup men, relieve employees,and pass on foremen'sorders.They also actas foremanwhen the latter is absent for short periods.They do notattend supervisory meetings. The complaint alleges surveil-lance by one or two leadmen, and some evidence wasadduced that a few other leadmen were aware of the unionactivities of employees in their departments.For reasonswhich will be made clear in the rest of my Decision, I finditunnecessary to resolve the issue of whether the leadmenwere supervisors.D.The AllegedViolationsof Section 8(a)(1), (3),and (4)1.Bobby Hunter was employed in June 1968 and wasdischargedApril 19,1971. After the institution of the meritraisesystem he received 8-cent-per-hour increases inSeptember and December 1970 and in March 1971. Hecould not be eligible for another increase until June.Hunter drove in a car pool and on April 14, as they werecoming to work on the evening shift,the car stopped at theintersection and some of the occupants accepted cardsfrom Beam.The next dayHunter handed his signed cardto Beam at the same place.There is no testimony that anycompany supervisor observed them on either occasion.However,Hunter testified that on the following day,Friday, April 16,and again on Monday,April 19,he saw acar parked about 150 yards from where Beam was standinginwhich two top plant officials,Tarter and Turner, weresitting.Hunter also said that on both days he could makeout from his seat in the back of the car a number ofindividuals standing near dome 5, which he estimated asbeing300 yardsfrom the point where Beam was standingand from where he first noticed them. After he reported forwork in dome 5, he saw these four individuals,identified asBrackeen,Haden,Hall,andMouton(foremen andleadmen),standingoutsideand using two pairs ofbinoculars to watch Beam at the intersection.At one point in his testimony,Hunter said that the fourforemen and leadmen must have been standing on top ofthe bombs which were stacked in rows,otherwise he couldnot have seen themand theycould not have seen Beam,and anywayhe saw their footprints on the bombs.Later inhis testimony,however,Hunter said he had actually seenthem standing on the bombs,passing the binocularsaround and watching Beam,about 300 yards away.In his affidavit to the General Counsel,given I monthafter these events, Hunter claimed that he had seen six menstanding near dome 5 watching Beam.These six were thefour already mentioned plus Tarter and Turner,whom hedid not place in a car 150yardsfrom Beam as he did in histestimony.The substance of his affidavit is also thesubstance of his testimony at the Federal court hearing.Brackeen,one of the four or six whom Hunter said heobserved watching Beam,was Hunter's foreman on theevening shift.Brackeen testified that he and supervisorsfrom the dayshift regularly meet at the turn of the shifts tocount the bombs in the storage area near dome 5 in orderto plan production on his shift. He denied that they everclimbed on the bombs or that they had ever usedbinoculars.Itwas also his testimony that the intersectionwhere Beam was standing was too far to be seen from thebomb storage area.In the company of counsel for the parties and with theirconsent I visited the bomb storage area and climbed ontothe three rows of bombs. I found it was just barely possibletomake out where the intersection was and impossible toseemore than the tops of cars as they passed the point 430DECISIONSOF NATIONALLABOR RELATIONS BOARDwhere Beam had stood. I estimate the distance from dome5 to the intersection to be at least a half mile and I find itincredible that Hunter, seated in the back of a car, couldhave seen anything in the bomb storage area from theintersection.Idid not use binoculars at the bomb storage area but Istrongly suspect that from a distance of a half mile it wouldstillbe impossible to distinguish the car occupants, thelicense numbers, or much of anything else. Of course, it ispossible that Brackeen and his companions were usingbinoculars, but in view of Hunter's shifting stories andexplanations, I credit Brackeen and find that supervisorswere not trying to watch Beam at the intersection from thebomb storage area.Hunter's credibility was further impaired by the varia-tions between his testimony and his affidavit as to whenand where he saw Turner and Tarter watching Beam. It isimpossible to reconcile his two versions: either they wereseated in a car 150 yards from Beam or they were standingin the bomb storage area watching Beam with binoculars.My own belief is that Hunter fabricated the whole storyand he did not see Tarter and Turner at either place.Hunter's testimony as to his own involvement with theUnion is that he accepted an authorization card fromBeam on April 14 and returned it to him signed on April15;on April 13 or 14, he first testified, he tried toencourage his coworkers during the dinner break to signunion cards while Brackeen was looking in his direction,but it turned out that this encouragement of a number ofworkers only involved his telling one fellow employee,Glover, where he could contact Beam. This is despite thefact that Glover rode with Hunter and that they had beenpassing by Beam for the past few days.Brackeen discharged Hunter on April 19, about 11:30p.m., shortly before the end of the shift. According toHunter, he had asked Brackeen about 8:30 p.m. for a raise,which he would not have been eligible for, and Brackeenhad replied that he had a merit raise slip for him in hispocket, as well as enough slips to cover everyone in hisdepartment, but he wouldn't give it to Hunter because hiswork was unsatisfactory. Brackeen did not say anythingabout the Union then, although earlier that evening (asbest as I can make out the sequence of events described byHunter) Brackeen had asked him what their reason was forpushing the Union.7 Also about 8:30, Hunter said thatBrackeen had followed him to the restroom after watchinghim closely, and that he also followed him to the restroomwhen Hunter went again about 11:30 p.m. When Hunteremerged, Brackeen was waiting for him at the door andtold him to come to his office with him. There, accordingto Hunter, Brackeen said, "I'm going to start with you in7At least that is what Hunter testified to on direct examination Oncross-examination, though, Hunter admitted thatBrackeenhad not actuallyaccused him of pushing the Union, but thatHunter assumedthat that wasthe reasonwhyBrackeenwas nagginghim about his work However, beforemaking that admission Hunter had also admitted that therewas nothing inhis affidavit or in his testimony at the district court hearing aboutBrackeenaccusing him of pushing for the Union He said he had not said anythingabout it on either of those occasions because he had not been asked Buteven that answer was false, since just a few minutes later he admitted thatBrackeen had never said anything to him about pushing the Union8Although Hunter's testimony about themerit raiseslips seems to beextraneous to the issue of why Brackeen discharged him, it reconfirms myorder to let the others in the department know that I meanbusiness,and all I know that has signed a unionauthorization card will be discharged," and then orderedHunter to leave the plant immediately.Hunter admitted that Brackeen had criticized him onApril 13 (before he had taken an authorization card fromBeam) and again on April 16 for "dragging around" andhad told him on the 16th he was going to discharge himbecause his performance had fallen off.Hunter had worked for Brackeen about 1-1/2 years,performing one particular operation on the conveyor linewhich moved the bomb casings through the department.Brackeen testified that he had reprimanded Hunter inOctober or November 1970, and again in February orMarch for leaving his station unattended for some 15 or 20minutes. On another occasion, just 3 or 4 days before hisdischarge, Brackeen again spoke to Hunter about prod-uction and his failure to hold up his end of the job. Thenon April 19, Brackeen again found Hunter's stationunattended and ran his machine for about 25 minutes,waiting for him to return. He then went to look for Hunterand found him coming out of the restroom. He askedHunter to come to his office, and discharged him.Brackeen denied knowing whether Hunter had signed aunion card or whether he was active in the Union'scampaign. He also specifically denied saying to Hunterthat he was going to start with him and would dischargeanyone he knew had signed a union card. Brackeen alsotestified that he did not recall any conversation withHunter concerning a merit increase for him or that he hadsuch a slip in his pocket but would not give it to himbecause his work was unsatisfactory.8In view of my unfavorable impression of Hunter'scredibility,what weight can I give to Hunter's testimonythat when Brackeen discharged him he said he was doingso to show others in the department that he meantbusiness, and that everyone he knew had signed a unioncard would be discharged? If Hunter's testimony is true,Brackeen was frankly admitting to him that he was beingfired because he had signed a union card. On the other sideisBrackeen's specific denial that he had said anything likethat to Hunter, or that he even knew that Hunter hadsigned a union card. There is no evidence tending to provethat Brackeen knew that Hunter had signed a card, sinceHunter picked it up one day directly from Beam andreturned it to him the next day at the intersection, about ahalfmile from the point where Brackeen might haveobserved it. Of course, there is always the possibility thatBrackeen learned of it some other way-from an employeeinformer perhaps-but in the absence of any such evidenceIconclude that Hunter's testimony as to what Brackeenimpression that nothing Hunter testified to can be trusted Thus since wageincreases were almost automatic, given at specified intervals,Hunter wasnot eligible for a raise in April, and there wasno reasonwhy Hunter shouldask Brackeen for one at that time. Moreover,the merit raise slips did notoriginatewith the foremen but with the payroll office, so that Brackeenwould not have gotten a slip for Hunter from the payroll office until hebecame eligible for a raise Finally, Hunter's story that he saw 28 or 29 slipsin Brackeen's shirt pocket (exactly thenumber of employees in Brackeen'sdepartment)isnot believable since Brackeen got slips for individualemployees from the office only as they became entitled to the incrementperiodically R.G. LETOURNEAU, INC.431told him at his discharge is unsubstantiated and, I find, notto be believed.I therefore conclude that the allegations of surveillancein the complaint which are based on Hunter's testimonyhave not been proved, and that it has also not been provedthat Hunter was discharged for discriminatory reasons.2.Phillip Chaffin, Jr., worked in department 282 on theevening shift.He was discharged on April 19 by hisforeman, Carroll. Chaffin testified that he drove to workwith three other employees, one of whom was HowardKing. On April 14, all four accepted authorization cardsfrom Beam at the intersection The next day Chaffin drove.He stopped his car where Beam was standing and handedhim the four cards. King pointed out that his foreman,Shaver, and another supervisor, Collins, were sitting in aVolkswagen several hundred feet away facing in theirdirection.As Chaffin drove onto the parking lot, Shaverand Collins pulled up beside him, got out, and Shaverasked King whose car it was. Chaffin answered that it washis.Collins had previously been Chaffin's foreman, andwas also acquainted with the other two riders, both namedCorbin.King and the other riders in the car did not testify, nordid Shaver, King's foreman. Collins did, and denied thathe was ever in a Volkswagen or other car with Shaver onApril 14 or any day thereabouts, or that he had seenChaffin and his riders talking to Beam, or that he or Shaverhad ever asked the occupants of Chaffin's car who ownedit.Besides signing an authorization card, as describedabove, Chaffin also testified on direct examination that aday or two later he openly urged about 20 employees in hisdepartment during their lunch break to sign union cards.He had no cards to distribute then or later, but all 20, hesaid, eventually signed cards.9 Chaffin says he knew thisbecause each of the 20 called him at home after he wasdischarged to tell him so. His affidavit does not mentionhis talking to 20 employees in his department urging themto sign cards, and when he was asked at the district courthearing what union activities he had engaged in, he said hehad forgotten to mention it. I find it strange that soremarkable a success, getting 20 people to sign cards whichhe did not even give them (assuming his direct testimony ismore accurate than that on redirect) and in having eachone of them call him personally to tell him of it at home,should have remained unnoted until this hearing, 6 monthsafter the event, and despite two previous opportunities tomention it. In fact, I find it incredible.IfChaffin fabricated that incident or grossly exaggeratedit,as I believe he did, what is one to make of his testimonythat Shaver and Collins followed his car, and that Collinshad asked him who owned it. His story is uncorroborated,although King and the two Corbins who were with him,were presumably available to testify. It is of course truethat Foreman Shaver was not called to testify either, sothat there is an absence of corroboration on each side ofthe question, but since the General Counsel has the burdenof proof, it seems to me that his failure to call anyone tosupport Chaffin's testimony weighs more against him thandoes the Respondent's failure to corroborate Collins'testimony.With some lingering doubts, I credit Collins asagainst Chaffin and find that no official of Respondentobserved Chaffin hand over signed authorization cards toBeam.Chaffin's job the night he was discharged was to inspectevery bomb coming off one of the presses and to send themdown the line to the next operation. There was a majorbreakdown of one of the presses that evening and,according to Chaffin, he went to the restroom dunng thebreakdown and was gone from his station 5 or 6 minutes.When he returned, his foreman, Carroll, took him to hisoffice and discharged him, telling him it was for going tothe restroom. Chaffin protested, saying that he hadn't evenstayed the full 10 minutes allowed him. Chaffin asked tosee Collins, his former foreman, and eventually did get tosee him. Chaffin told him his version of the events leadingup to the discharge. Collins said he would check withCarroll, but then came back and told Chaffin that heagreed with Carroll's decision.Chaffin agreed on cross-examination that there was workto be done even dunng a press breakdown, but said that hewas never assigned any when he returned from therestroom.He also admitted that dunng other majorbreakdowns, surplus bombs might be brought in fromelsewhere to be run through the stations not involved in thebreakdown, but said that it was not done that shift, at leastbefore he was discharged.According to Carroll, the foreman in Chaffin's depart-ment, the breakdown of one of the presses had started atleast an hour before he noticed that Chaffin was 40 to 50feet from his station. He motioned him back to work.Carroll said there is always a stockpile of bombs which areavailable to be moved in whenever necessary to bypass thepoint of breakdown, and that another employee nearbywas trying to do Chaffin's job as well as his own duringChaffin's absence. After Chaffin returned to his station,Carrollmade a tour of his department, and when hereturned to where Chaffin was supposed to be working, hediscovered him sitting on a box. Carroll then took Chaffinto his office and discharged him. Collins came by later andasked him about Chaffin's discharge, and Carroll said thatCollins agreed with his decision.Here again, it is a question of Respondent's motivation.If company supervisors knew that Chaffin had signed aunion card, then Carroll's action (assuming that Chaffinwas telling the truth in asserting that he was dischargedonly for going to the restroom for a few minutes) appearsso unreasonable as to justify a finding that it was merely apretext for illegally discriminating against Chaffin. Howev-er, if Carroll's testimony is to be believed, he caughtChaffin on two occasions within a few minutes of beingaway from his station when he had work to perform there.IfindCarroll's versionmore credible than Chaffin's.Thus, there was no testimony (with one temporaryexception in one department) that there were any pre-scribed break periods for coffee, restroom visits, etc.Employees could leave more or less freely for very shortbreaks, but for any more extended period they had to9On redirect examination Chaffin, however, said that he did haveauthorization cards and that he gave them to 20 employees A moment laterhe amended this to about 10 employees 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDobtain a relief operator, either a leadman or their foreman.Ifind, as Carroll testified, that the breakdown in hisdepartment was into its second hour, rather than that ithad just happened, as Chaffin implied, when Carroll foundChaffin away from his station. I assume that during solengthy a breakdown the Company would make provisionto keep its men busy and would have shunted its extrabombs around to keep production moving as much aspossible. I therefore believe that there was work forChaffin to do when Carroll twice found him away from hisstation, and that he discharged him for that reason. I shallrecommend dismissal of the 8(a)(3) allegation regardingChaffin.3.Ernest Bush was hired on Friday, April 16, beganwork on Monday, April 19, and was discharged on April23, about 2 hours into the shift. Bush testified that hestarted to pass out union cards the very day he was hired,at the plant's front gate on Estes Parkway, and continuedto do so the rest of the week. He also said he went toemployees' homes to solicit for the Union and estimatedthat altogether he passed out about 100 cards. Oddlyenough, he did not get any cards from Beam, the Union'sorganizer on the spot until April 22, and did not himselfsign a card until that date.10 The card he signed he gotfrom another employee, Mobley, to whom he returned it.The cards he says he passed out before April 22 at the maingate he had left over from his previous place of employ-ment, East Texas Steel. His testimony about passing outcards is unmentioned in his affidavit and in the districtcourt injunction hearing because, according to him, no onehad thought to ask him about it.It is not quite clear where Bush finally decided that hehad signed a union card on April 22. At one point it was ashe was leaving work, just before he got to the clock alleywhere the timeclocks are located, but then he testified thatitoccurred past the clock alley in a field or lot inside theplant fence. At the district court hearing, Bush said hesigned the card in the parking lot, which is outside thefence.Whereever it was, there was his foreman, Rowland,observing him from about 50 to 60 feet away.Rowland testified that he normally leaves the plantbetween 4 and 6 p.m., long after the day shift ends, that henever saw Bush sign a card or pass cards out, and did notknow that he had signed one.Icannot believe Bush's strange story about passing outcards at the plant's main gate the very day he was hiredand thereafter without first contacting Beam or gettingcards from him.ii Here too, as in the cases of Hunter andChaffin, their unbelievable testimony about the extent oftheir union activities throws doubt on their testimony as tobeing observed by company supervisors when they signedtheir individual cards. I therefore credit Rowland'stestimony that he neither saw Bush sign a card nor knewthat he had when he discharged him on April 23.The specific facts relating to the discharge can be gotthrough quickly. Bush worked a hand grinder using an airgun, and was classified as a laborer. The job of grinder,according to Rowland, took no more than an hour or twoto learn. There were five or six other employees grinding inRowland's department. Rowland testified that on Fridaymorning he came out of his office andsaw Bush standingat his station, smoking a pipe, not working. He watchedhim a few minutes, came over to him, and asked him whathe was doing. Bush told him he was watchinghis cousin,another grinder, in order to learn the job. Rowland says hethen told him he was looking the wrong way, and took himto his office where he discharged him.Bush testified that Rowland had not told him he wasstanding around or talking too much or working too slow,but had only said he was going to have to let him gobecause he thought workwas goingto pick up but ithadn't.Bush's termination slip, known as a stop card (G.C. Exh.20),gives as Respondent's reason forhis termination:"Standing talking-seems work has slowed down since hehas been employed." There is also space on the card for theforeman to indicate whether the employee should beconsidered for reassignment to his department, and hereRowland entered the following: "Not qualified for job.Does not work." I do not take Rowland'sreason forterminating Bush to mean, as the General Counsel argues,that there was less work in Rowland's department, and thattheCompany should have transferred Bush to anotherdepartment instead of hiring a new employee in thelaborer's classification there. I take Rowland's comment tomean that Bush was discharged for poor work whichcaused production to slow down in his department.Ihave credited Rowland's testimony that he did notknow that Bush was involved with the Union in any waywhen he discharged him, and I am also satisfied thatRowland's version of why he dischargedBush is morecredible than Bush's. I find therefore that Bush wasdischarged for reasons unrelated to his union activities.4 and 5. Graham, foreman of the toolroom departmentin the metal products division, discharged Joseph Grant onApril 23 and Jimmy Hall on April 26. Graham alsodischarged three other employees with Hall, but they arenot alleged to be discriminatees.Grant had been employed since August 1970. Hetestifiedthat in January 1971, before the organizingcampaign began, Graham told him to remove someMachinistsUnion stickers which were pasted on histoolbox, and that he refused to do so. This is alleged to bean independent violation of Section 8(axl). Grahamdenied ever having any conversation with Grant aboutunion stickers on his toolbox. Grant also said that early inApril while riding with Graham they got into the subject oflong hair during a general conversation, and Graham hadsaid that although the Company could not fire anemployee because of long hair it could always find someother reason to discharge him. This bit of testimony waspresumably adduced to show that Graham or the Companywas not beyond engaging in pretextual discharges.As to the immediate circumstances surrounding Grant'sdischarge on April 23, Grant testified that he accepted two,ards from Beam at the intersection on April 21 beforereporting to work at 4 p.m., signed one then and handed itback toBeam,keeping the other. In his affidavit to theioHowever, he was not quite certain whether he had previously signedl lSo far as the record shows, no other employee openly passed out cardstwo other cardsat any of theplant entrances untilDavidson did so about May 4 R. G LETOURNEAU, INC.433General Counsel, Grant said he accepted the cards onApril 21, signed one at home, and returned it to Beam thenext day. He never attended any union meetings, and doesnot recall seeing any supervisors or security guards whenhe returned the signed card to Beam.Grant testified, however, that on April 21, the day hegave Beam his signed card (if his testimony rather than hisaffidavit is correct), Graham asked him while at work if hewas for or against the Union. Grant replied that he was forthe Union, and Graham said it was for his personal use.The next day, Grant testified, he was taking a prounionposition in a discussion with a fellow employee when hesaw his leadman, Whitlock, 15 or 20 feet awayOn April 23, about 11 p.m., Grant testified that Grahamcame up to where he was working at his lathe and said,"Mr. Grant, we no longer need your services. You havebeen loafing." Grant testified that he had not been loafing,had never been warned about it before, was keeping upwith his production, and had not been producing excessivescrap (another reason stated on his stop card for hisdischarge).The General Counsel also brought out thatLeadman Creger had told Grant 4 months before that hewas doing a good job.Graham testified that early in April he instituted specificbreak periods in his department, telling the 20 or soemployees that he would try it out for a few weeks butwould discontinue it if it was abused. Graham was awayfrom the plant for 3 working days, April 15-19, and whenhe returned on Tuesday, April 20, he said he observed themen weren't starting up promptly after the break, so hecalled them together and in effect discontinued the short-lived practice of giving formal breaks.12Graham also testified that he had warned Grant beforedischarge about producing too much scrap, but it was notthe reason he fired him. On April 23, he said he hadwarned him once to get back to his machine and get towork, but then found him about 10:30 p.m. again awayfrom his machine and fired him.Hall had been employed since August 1966 He signed aunion card at the solicitation of Jones in his department,had spoken to other employees, and had obtained a fewsignatures without trying to conceal his activities. About 4p.m. on April 26, while on the parking lot, he signed upemployee Sellers, the brother-in-law of his foreman,Graham, and noticed that Leadman Whitlock was watch-ing them. He and Whitlock had two short discussionsabout the Union which are not alleged as either unlawfulinterrogation or surveillance. In the first discussion, aboutApril 16, Hall testified thatWhitlock (who was actingforeman in Graham's absence that day and the followingMonday) had told him that a supervisor named Swimmhad spoken with him earlier that evening; that Swimm wasshook up about the Union and had told him that if he sawpeople getting together to see what they were talking about.In their second discussion, Hall testified that Whitlock hadtold him in discussing the Union to be careful whom hesaid anything to. Neither Swimm nor Whitlock were calledto testify.As to his discharge, Hall said that Graham came up tohim at his machine on April 26 about 10:45 p.m. and saidhe guessed he was going to have to let him go. Hall askedwhy and Graham replied that he had been watching himall evening, and that in a 30-minute period he had onlyground six drills and that he had also been 7 minutes latecoming back from dinner. Hall said he asked Graham ifthat was the real reason and Graham said it was. Hall saidhe had never before been criticized, had been praised forhis work on one occasion, and had served as a leadman fora month. He also said there were no production quotas inhisdepartment, and that other employees, includingGraham himself, had returned late from dinner recently.Graham testified that he had never discussed the Unionwith Hall and did not know whether Hall was engaged insuch activities. He also denied that he had any discussionabout the Union with his brother-in-law, Sellers, whomHall had solicited to sign a union card.As to why he fired Hall, Graham said that after Hallreturned from dinner around 9 p.m. he had to tell him tostartup his machine, and then about 10:30 p.m., afterbeing out of the department for some time, he returned andsaw Hall and another employee, Jones, talking on one sideof an aisle and two other employees talking on the otherside.He said he was tired of everybody standing aroundtalking and away from their machines, so he walked upand fired all four of them. His only reason for dischargingHall was that he wouldn't stay at his machine and work.Besides the other three whom he also fired that evening,Graham said he had fired another employee about 7months before for the same reason.The next morning, Hall and Jones went to see Stahl, whowas then personnel manager for the metal productsdivision, to discuss their discharges. They told him they feltGraham had discharged them because they were both forthe Union. Stahl asked them how long they had been withthe Company and then, according to Hall, Stahl told themthat it seemed like every time a union started to organizethe plant things like this happened and he had to hire newmen. Stahl then asked them if they would considerreturning to work. Jones said he would, and Hall said hewould too but not in Graham's department. There wassome general discussion about the Union, and Stahl thentold them to check back with him after he had had achance to talk to their supervisors. Hall did call back thenext day, but Stahl told him that Graham had recommend-ed against their being rehired and there was nothing hecould do about it.At the time of this hearing, Jones was unavailable totestify because of an automobile accident. His discharge onApril 26, unlike Hall's, is not alleged to be a violation ofSection 8(a)(3). It was stipulated that Jones' testimony inthe federal court proceeding would be incorporated in thisproceeding.Jones had testified in that proceeding that the employeesinGraham's department had been allowed two coffeebreaks daily for about 5 months before the practice wasdiscontinued on April 20, but his testimony does notindicate why it was ended then. He also testified that whenhe and Hall went to see Stahl about their discharge, they12Hall, whom Graham fired on April 26, also testified on this matter,corroborating GrahamHall did notsaythat Graham mentioned unionactivity in the department as his reason for discontinuing the breaks 434DECISIONSOF NATIONALLABOR RELATIONS BOARDtold him that despite what Graham had told them they feltitwas because of the Union. Jones then said that Stahl hadtold them that any time the Union was mentioned in theplant the Company got shook up and he had to hire newmen.Stahl's version is that Hall and Jones came to his officeto ask for their final paychecks, and that he told them hedidn't have their stop cards yet and would need thembefore he was able to pay them off. Either Hall or Jonesthen said that he thought Graham had discharged them forunion activities and not for the reasons he had given them.Stahl said he told them he had no idea why they had beendischarged and would have to wait until their stop cardscame to him. He denied telling them that every time aunion started organizing in the plant things like thishappened and he had to hire new men.The violations of Section 8(a)(1) alleged in the complaintinvolving Grant or Hall are: (a) Graham telling Grant toremove union stickers from his toolbox; (b) Grahamasking Grant if he was for or against the Union; and (c)Stahl interrogating and threatening Hall about his unionactivities. The 8(a)(3) violations alleged are the dischargesof Grant and Hall and the discontinuance on April 20 ofthe 10-minute break periods.Unlike the testimony of Hunter, Chaffin, and Bush,discussed above, that of Grant and Hall was coherent,internally consistent, and not inherently improbable. Butthis is equally true of the testimony of Graham and Stahl.Each side presented a bare-bones recital of events sodissimilar that there are no important points of conver-gence. Graham either asked Grant if he was for or againsttheUnion or he did not; and Stahl either told Hall andJones that every time a union started up he had to hire newmen or he said nothing at all like that. And again, Grahameither caught Grant and Hall wasting time away from theirmachines, ortheywere both industriously working whenGraham arbitrarily fired them. Compounding my difficulttask of determining who was telling the truth is the factthatGraham fired four people, including Hall, in oneswoop, all allegedly for the same reason, but the GeneralCounsel has proceeded only as to Hall. There may beadequate reasons for doing so which the General Counselneed not reveal to me, but it serves to raise doubts in mymind as to why Graham should fire three other people inorder to reach one union adherent.However, taking these and other factors into account, Ihave decided to credit Grant and Hall on the major pointsof their testimony as to their discharges. Specifically, I findthatGraham asked Grant if he was for or against theUnion.Graham may not have known when he askedGrant that question whether he had already signed a unioncard,butGrant's answer that he was for the Unionsupplied Graham with information on the identity of atleast one union adherent in his department The Companywas concerned about the Union's campaign-its presi-dent's speech makes that amply clear-and some of itssupervisors, at the least, would consider it their obligationto learn what they could by watchful observance anddiscreet probings. I consider disingenuous Stahl's testimo-ny that he told Hall and Jones, when they expressed theirsuspicion that they had been fired because of the Union,that he could not say until he saw their stop cards. Stahlwould not be so naive as to believe that if Graham hadreally discharged them because of the Union he wouldhave put that as his reason on the stop cards. Thus, Stahl'sanswer indicates tome that he was concealing thepossibility that Graham might in fact have been motivatedby the Company's opposition to the Union when he firedHall and Jones.Ialso credit Hall's testimony, corroborated by Jones,that Stahl told them in effect that an organizing campaigncould result in employees being discharged.As to the incident involving union stickers on Grant'stoolbox which allegedly occurred in January 1971, I creditGrant and find that Graham told him to remove them.Graham's instruction to do so, although ignored by Grant,was in itself intimidating and a violation of Section 8(a)(1).When Graham called his employees together on April 20to announce the discontinuance of the 10-minute breakperiods in his department, he did not attribute it to theadvent of the Union. Neither Grant, Hall, or Jonestestified thatGraham tied the two together, so Graham'sexplanation that he decided to eliminate the breaksbecause it took the men a long time to get back to work isundenied. Graham's explanation is a reasonable one andthe fact that he discontinued the breaks the very day hereturned after his 3-day leave tends to establish that theemployees had taken advantage of his absence to extendtheir breaks. I credit Graham on this point and find noviolation of the Act in his announcement and action onApril 20.6.OliverWalker had been employed as a machineoperator in department 294 of the metal products divisionsinceFebruary 1970, and was discharged on April 28,1971.Walker's union activity consisted in picking up anauthorization card fromBeam atthe intersection andsigning and returning it to him on April 21; attending aunion meeting at the Holiday Inn on April 27; and talkingto two fellow employees before work began on April 28.There was a plant security truck facing Beam at theintersection when Walker picked up and returned his card,but there is no other evidence that Walker was observed inthis or the rather limited union activity in which he hadotherwise engaged.Walker's job at the time of his discharge was operatingone of the machines in the department which automaticallyperformed a number of drilling, reaming, and groovingoperations on the bombs. The operator rolled a bomb fromthe conveyor line into his machine, lined it up, and pusheda button which activated the machine to perform itsautomatic cycle. The operator then stood by through thecycle which took 3-4 minutes to complete, watching to seethat nothing went wrong. If it did, he pushed anotherbutton which immediately halted the operation. Thus, witha 3-4 minute cycle, the machine could process 15 to 20bombs per hour. The foreman for the department,Sweatman, estimated that an operator might have to shutdown his machine 8 or 10 times per shift during the cyclingbecause it was not operating properly. If the operator wasnot there to shut the machine off manually whensomething went wrong, considerable damage could bedone to the machine or its attachments. R. G. LETOURNEAU, INC.435It is admitted that Walker left his machine unattendedwhile it was running. He said he went to the restroom andthen stopped to look at a bulletin board,and thataltogether he was away from the machine less than thetime it took to complete one cycle.He said it was notuncommon to leave the machine running,that he andother operators had done so in the past with the knowledgeand tacit approval of the leadman or foreman.When heleft the machine on the occasion of his discharge, he hadasked the operator of a nearby machine to watch his forhim.According to Sweatman, he had warned Walker beforeabout leaving his machine.Walker had also causedconsiderable damage on a similar machine by improperoperation and, according to Sweatman,Walker frequentlyasked that maintenance work be done on his machinewhich Sweatman felt was unnecessary. On April 28,Walker'smachine was being repaired between 8 and 9:30p.m., and as the maintenance men were leaving Sweatmanasked them if the machine was operatingproperly. Theysaidthat they had run one bomb through a cycle and thatithad operated properly. Sweatman then walked over tothemachine, found it running, and observed Walkerlooking at the bulletin board about 100 feet awaySweatman called a leadman over to run the machine andtold him to send Walker to his office when he returned.Sweatman estimated that Walker got to the office about 10minutes later. Sweatman was preparing a stop card andaskedWalker if he knew why he was letting him go.Walker said he didn't, and Sweatman said he told him that,as a former setup man,he should know not to leave amachine unattended while it was running. Walker ex-plained that he had asked the man next to him to watch itfor him and Sweatman replied that he could not watch hisown machine and Walker's too. Sweatman said Walkerhad also been goofing off on his job and had not satisfiedhim since he had been in the department Sweatmandenied knowing that Walker had signed a union card orhad engaged in other union activities.IfWalker's testimony is true, that it was not uncommonforoperators of his machine to leave themrunningunattended with the knowledge of leadmen and foremen,then Sweatman's action in firing Walker seems so arbitraryas to be pretextual. On the other hand, if as Sweatman said,it is a seriousbreach of the accepted practicein a machineshop to leave a complicated and expensive machinerunning unattended, thenWalker's action in doing so,particularlywhen it had dust been repairedmomentsbefore,seemsmuch less justifiable and to that extentSweatman'sdischarging him becomes that much lessarbitrary.Iam persuaded to credit Sweatman over Walker becausethere is no evidence that Walker's rather minor activitieson behalf of the Union ever came to Sweatman's attentionor to that of any other company supervisor. I shalltherefore recommend that this allegation of the complaintbe dismissed.7.William Wylie was employed as an inspector in thequality control department of the metal products divisionfrom October 1966 to April 28, 1971. The complaintallegesthat he was discriminatorily dischargedon April 28 andwas discriminatorily refused reemployment on or aboutMay 11 becausehe had filed chargesunder the Act, inviolation of Section 8(a)(3) and (4).According to Wylie,he had taken a union card from afellow employeeon April 13 atwork and as he was readingitLeadman Clark looked overhis shoulder and asked himifhe was going to signit.Wyliesaid he didn'tknow yet.Between April 13 and 28, Wyliesaid he passed out about50 union cards to other employees during lunch and afterwork.13He had also attended union meetings at theHolidayInn and was on the Union's organizingcommit-tee.About April 22, Wylie testified, Leadman Clark askedhim if he hadsigned a unioncard.Wylie admitted he hadand alsotold Clark hehad been distributing cardsto otheremployees. On April 26,another leadman in hisdepart-ment,Crager,asked himif he had enjoyeda recent unionmeeting.NeitherClark nor Cragertestified,but theirinterrogationsofWylie arenot alleged to be violations ofSection 8(a)(1).Thecomplaint does allegethat Clark byvirtue of his positionas a leadman was in fact a supervisor.Thereisno evidencethatMartin,Wylie's foreman, noranyoneelse whomRespondentadmits to be a supervisor,was awareof any of Wylie's activitieson behalf of theUnion,at least beforea copy of hischarge was served onRespondent on May 11.IfClark and Cragerare supervisorswithin themeaningof the Act, and if Wylie's uncontradictedtestimony on thepoint is credited,then the knowledgewhich Clark andCrager acquiredas to his union activities is attributable tothe Respondent.But even if knowledgeofWylie's unionactivities is attributedto Respondent, it mustyet be shownthat themotivation for his termination was his adherenceto the Union.Respondent denies that it was,and claims infact thatWylie voluntarilyquit hisjob ratherthan transferto anotherinspectionjob which Martin,his foreman, hadordered him to takeWylie testified that hehas aback problem and that hisdoctor has prescribedmuscle relaxantsfor his condition.The inspection job to which Martinwanted to transfer himon April 28 was operatinga machinewhich tested howmuch pressure the bomb casing could withstand. Wyliehad operated thismachine on a few occasions,but alwaysunder protest. About 2 years before,Martin had assignedWylie to the Hydrotest. He hadgone to the station,workedthere about a half hour and then toldMartin hewanted toquit his job because of his back problem. Martin talkedhim out of quitting but sent him back to thestation, wherehe completed the day withoutincident.In August 1970,Martin againwanted to place Wylie at the Hydroteststation,and againWylie said he could not do it because ofhis back problem Martin ordered him to clock out and toget a statementfrom his doctor indicating what work hecould do. Wylie went to his doctor and gota statementfrom him saying that X-rays and an examination hadrevealed no abnormalities, and that he responded well tomuscle relaxants.Wyliewas clearedby the company nursebutMartinthenassignedhim toanother inspection13 In the Federal court proceeding he testified that he had passed outabout 20 cards during the same period 436DECISIONSOF NATIONALLABOR RELATIONS BOARDstation.In January or February 1971, Martin againassignedWylie to the Hydrotest station and Wylie workedthere for 2 days. Wylie testified that his back still troubledhim and Leadman Crager then took him off the Hydrotest.According to Martin, his regular Hydrotest operator hadbeen on vacation at the time and he rotated a number ofhismen on the machine, including Wylie, to give themexperience on it.According to Martin, one of his inspectors, who operateda Bernel test machine, was called away from the plant onApril 28 because of a family emergency. Martin transferredhis regularHydrotest inspector to the Bernel station,thereby requiring someone to operate the Hydrotest. Hecame over to Wylie and told him to take over that station.Wylie apparently said he wouldn't or couldn't, and Martinagain ordered him to. Wylie testified that he then toldMartin he didn't want to quit but that Martin was forcinghim to. Martin then told him to clock out and prepared astop card for him.14The record does not make it clear whether Martin toldWylie that his transfer to the Hydrotest was a temporaryone, until the Bernel operator returned, or whether Wyliethought he was being permanently assigned to that station.It is an important point, since it bears on whether Martindeliberatelymade the assignment of Wylie to the Hydro-test, hoping or expecting him to react unfavorably to it ashe had in the past, and thereby perhaps setting him up fordischarge Unfortunately, what now appears to be a criticalelement in the situation was not fully developed at thehearing.There is no need to describe the Hydrotest operation indetail,or to speculate on whether the physical exertionrequired could affect a weakened back. Wylie himselfeventually repudiated his own earlier testimony that itrequired a dead-weight lift of 100 to 150 pounds. In fact,the physical exertion needed to operate the machine seemsto be slight: the operator rolled or twisted the bomb overfrom the conveyor onto a cradle by inserting two fingers ina bomb hole; the cradle was mechanically lowered into avat of water, while the operator rocked the bomb once ortwice as it was descending, in order to expel the air inside.That is not to deny, of course, that Wylie may have foundituncomfortable or taxing to operate with his backcondition, but since his doctor had said that taking musclerelaxants would alleviate his condition, it seems to me thatWylie was not justified in refusing the assignment on April28, since he had been able to perform the job just a fewmonths before without suffering harm.i5I therefore find that Wylie quit rather than accept theHydrotest assignment and that, under the circumstances,hisquit did not constitute a constructive discharge. Irecommend dismissal of the Section 8(a)(3) allegationregarding Wylie.On May 10, nine charges, including Wylie's, were filedwith the Board's Regional Office alleging discriminatorydischarges on various dates in April and May. On May 11,Wylie received a copy of his charge in the mail, and theCompany received copies of the nine charges filed the daybefore.Either on May 10 or 11, Wylie phoned Gross,manager for quality control, who was two supervisorylevels above Martin, and asked him if he could have his jobback. InWylie's affidavit and in his Federal courttestimony,Wylie said he called Gross on or about May 10;in this proceeding he was sure he had called Gross on May11 because he had his copy of the charge by then.According to Wylie, when he asked Gross if he couldhave his job back, Gross told him he didn't think sobecause of the charge he had filed and because of theunion problem. According to Gross, he did not know whenWylie called him, that Wylie had filed a charge, and he didnot discuss the Union with him. The extent of theirconversation, according to Gross, was that Wylie had quit;Wylie asked him again if he could return to work andGross repeated that Wylie had quit.16I find that Wylie called Gross the evening of May 11,after receiving his copy of the charge. I do not consider histestimony that he called Gross on May 11 inconsistent withhis previous statements that he had called on or about May10,since he clearly associated the date with what heregarded as a new development regarding his charge; thatis, the date on which he was notified that it had been filed.Inote that all nine charges were filed on May 10, althoughthey were signed on various dates in April and May. Wyliehimself signed his charge on April 30, so that he may noteven have known when the charge was forwarded to theRegional Office, presumably by the Union.The receipt by the Company on May 11 of the first ninecharges to be filed against it was obviously an event out ofthe ordinary. I consider it likely that the news wouldquickly be made known to Respondent's top supervisors,of whom Gross was one. Thus, when Wylie called him thatevening at home, Gross would be likely to associate the callwith the receipt of the charge, and to refer to it when Wylieasked to be reemployed. I therefore creditWylie'stestimony that Gross told him on May 11 that he didn'tthink Wylie could have his job back because of the filing ofthecharge and the union problem, and I find thatRespondent thereby violated Section 8(a)(4).8.Arnold Schluter was hired as a mechanic in May1968, but in June 1970 was placed on light duty and wastransferred to the job of materials coordinator in depart-ment 888, heavy equipment division, under the supervisionof Foreman Brooking. He ordered and received incomingmaterials and parts for the department and kept thenecessary records.He had a desk in Brooking's office.Schluter accepted a union authorization card from afellow employee in his department, Mefford, before workbegan, on or about April 16. He did notsignor turn it inuntil he attended a union meeting at the Holiday Inn afterwork on April 27. However, Schluter testified that in theinterval between taking a card for himself and signing it(about 10 days) he passed out cards to other employeessoliciting them to sign, both at and away from the plant.This significant item is not mentioned in his affidavit in14When Wylie applied for unemployment compensation after his2 days' work on the Hydrotest, he filed a workman's compensation claim,termination he wrote on the form as the reason for his termination"Iquitapparently alleging that his back condition wasjob-connected or had beenbecause I was assigned to a job that I could not do My foreman told meaggravated by work on the Hydrotestthat I had to do it anyhow I had no alternative to quit "16Gross was aware of Wylie's termination since he had discussed the15AfterWylie was terminated, and about 3 months after completing hismatter with Martin in Wylie's presence on April 28. R G. LETOURNEAU, INC.437which he stated that Mefford was the only one in hisdepartment to pass out cards. There is no evidence that hispossession or the signing of his card or his solicitation ofother employees, if that did occur, came to the attention ofany company supervisor.Nonetheless,Schluter'stestimony is the basis for anumber of Section 8(a)(1) allegations regarding conversa-tions with Foreman Brooking, some of which seem to turnon Brooking knowing that Schluter was a union adherent.The first of these conversations took place in thedepartmental office on April 26, the day before Schlutersigned his own card.Schluter testified that Brooking hadsaid he understood there was a lot of union talk going onand he didn't understand why the employees would wantoutsiders to act as their go-between, to which Schluterreplied that he had worked both union and nonunion andfelt that he had done better in a union shop, and that agood union would help both employer and employees. Thenext day, Schluter testified, Brooking had said to him thathe had heard that Schluter had been having outsideactivities, that he might be forced to let him go, and that hedidn't want that to happen. Brooking went on to say thatcompany policy in the past had been that if anyone leanedtoward or was for a union they were fired because theCompany felt that if anyone was pushing for a union theydidn't need them.This conversation too, it will be noted, occurred beforeSchluter had signed a union card. The next day Brookingtold Schluter, according to the latter, "Don't tell them Isent you, but it would be to your benefit if you would tellDon Jones and Falvey Whitehurst that you were nothaving any union activities." Schluter said he would if hegot a chance but never did. Jones and Whitehurst are highofficials at the plant.The next day, Brooking discharged Schluter at the end ofthe shift by handing him a stop card which read "Notdoing your job satisfactorily." Schluter said that Brookinghad brought up an incident which had happened severalmonths before Schluter recalled the incident that Brookinghad referred to but could not remember what Brookinghad said to him about it Brooking then took him to thepersonnel office and on the way back he said he was sorryand would help him any way he could.Brooking denied knowing whether Schluter had engagedin any union activities or had signed a union card. Headmitted having a conversation about April 26 with agroup of employees including Schluter. Brooking said thathe mentioned an incident many years ago involving a localand its International Union in Stockton, California, thepoint of which was that the members of the local wereeventually displaced by other members of the Union.Brooking denied asking why the employees would wantan outsider to represent them, or that Schluter had said hepreferred a union shop. He admitted that he had spoken toSchluter late in April about his outside activities, but saysthat it was based on complaints from supervisors in twoother departments informing him that Schluter had beenwasting time there distracting their employees, and thatBrooking had told him it could not be tolerated. Brookingdenied telling Schluter during their conversation about"outside activities" that it had been the Company's policyin the past to fire anyone who leaned toward a union, andhe also specifically denied telling Schluter to tell Jones andWhitehurstthat he was not engaged in union activities.Brookinghad spokento Schluter a number of timesabout thedifficulties he was having in keeping up with hisjob, whichseems to have been primarily clerical. On oneoccasion,Schluter told Brooking that if he couldn't satisfyhim with his work he would like to be transferred, andBrooking had responded that he could not ask anotherdepartment to take a man who wasn'tperformingsatisfactorily for him.At thistime,a written reprimand wasplaced in Schluter'spersonnelfile.A shorttime later,however,Schluter was given an increase when his wageinterval had passed,because as Brooking explained it, todenyhim an increase then would have destroyed hismotivationto improve.Brooking said he discharged Schluter onApril 29,because he discovered two serious errors thatday whichSchluter hadcommitted.The firstwas failing to order steelfor the department from the mill and then,after beingtwice reminded,orderingonly half ofwhat was needed.Second,Brooking learned thatday that Schluterhad failedtowrite a returnmerchandise order on some expensivevalves which the Companywanted to return to the vendor,after obtaining its permission to do so a month before. Dueto the delay, which affectedthe shelf life of the valves, thevendor refusedto accept them resulting in a $2,000 loss.Brookingthen decidedthat Schluter was unsuited for thejob and hadto be discharged. Brooking obtained theconcurrence of his superior,Flanagin,and dischargedSchluter at the endof the shift.The GeneralCounselrecalled Schluter as a rebuttal witness after the testimonyof Brookingwas in therecord,and, although Schlutertestified on another matter,the GeneralCounsel did notaskhim toexplainor controvertthe reasons whichBrooking had given for hisdischarge.I take it then that theGeneral Counsel couldnot refute Brooking's testimony onthe matter.In view of the discrepancies between Schluter's affidavitand his testimonyin this proceeding regarding hissolicitationof a few employeesin the plant area,I find thatSchluter's unionactivity was probablylimited to signing acard on April 27. As I pointedout before,there is noevidence that his signing, or whateverelse he may havedone,came to the attentionof any supervisor, except forSchluter's sayingthat Brookinghad told him about theCompany's policywith regard to those who lean toward aunion and his lateradvice that Schluter tell two topofficialsthat he wasnot engaged in any union activities.If I were tocredit Schluteron what Brooking had said tohim, it would follow thatBrooking was discreetly lettingSchluterknow that the Companyknew or suspected, fromwhateversecret meansithad forobtaining such informa-tion,thatSchluter wasinvolved withthe Union in someway. The issue of whom tobelieve,Schluter or Brooking,has givenme a great deal of trouble,but I have finallydecided tocredit Brooking. I find it difficultto verbalizemy own internalprocesses on the matter,and thereforeleave it simplyto that conventional and convenientformula ofdecidingon the basis of their respectivedemeanor. 438DECISIONS OF NATIONAL LABOR RELATIONS BOARDSchluter also testified to an alleged instance of surveil-lance on April 29. He had gone to Beam's room at theHoliday Inn soon after he was discharged,and when heleft the room he observed a company supervisor,Burgess,standing on a balcony 200 to 300 feet away looking downtoward the room. He went back to tell Beam about it andwhen he again emerged, Burgess was gone. Schlutertestified that theman he identified as Burgess was notwearing eyeglasses.Burgess testified that he always wears glasses,and thatthe only time he had ever been at the Holiday Inn wasabout a year before the incident described above. He saidthat on April 29, he had gone directly home from work toprepare for an out-of-town trip the next day to attend hisparents' 50th wedding anniversary.I find that Schluter's identification of the man standingon the balcony at least 200 feet away as Burgess, wasincorrect,and I shall recommend dismissal of the Section8(a)(1) allegation concerning any surveillance by Burgess.It also follows from the fact that I have credited Brookingover Schluter that I also recommend dismissal of theSection 8(a)(3) allegation regarding Schluter.9.Allen Smith,Jr.,worked as a welder in department284 which was supervised by Foreman Baughn.Smith hadbeen employed about 6 months before he was dischargedon April 29. He had received a wageincreaseon April 5 atwhich time Baughn had told him he was doing a good job.Baughn had also told him he was doing a good job a fewweeks before that.At the hearing, Smith testified thatbetween April 9 and 29 he had encouraged about 10employees in his department,at their work station andduring lunch,to sign union cards.This was despite the factthat he had no cards in his possession.He himself took aunion card from Beam on April 18 when he took the cardhome. He signed it a few days later and gave it to a fellowemployee who handed it backto Beam.On Saturday, April24, he said he had gone to the Holiday Inn to attend aunion meeting but there was no one there at the time. Hehad not attended the meeting on the 17th, although hisaffidavit given to a Board agent on May 18 states that hehad.Thereisalso nothing in his affidavit nor in histestimony at the Federal court hearing about solicitingother employees to sign union cards.Smith testified that work in his department had beenfalling off the last month or so, and that on one occasionBaughn had told him to make the bombs last, to stay busybut not to work too hard on them. Then,about 2 weeksbefore he was discharged,Smith said that Baughn hadgone around the department and had told the employeesthat there might be a layoff,and that the only fair way toaccomplish it was to select men who weren't doing theirjob. Smith said he had not noticed that his particular workhad decreased.He also denied that he had ever neglectedhis work or been warned about loafing.Baughn testified that he had had to reprimand Smith anumber of times about his work habits,mainly for leavinghis work station to talk to other employees. On the day hedischarged Smith,Baughn said he saw him early in theshift talking to a forklift driver, and found him about 30minutes later still engaged in conversation.As Baughnstarted toward them, Smith went back to his station. A halfhour later,Baughn again foundhim away from his workareatalking to another welder. As Baughn started towardthem they broke it up, and Smith went backto his station.Baughnthen began to keep trackof Smith's activities andestimatedthat in the next 4 hours before the meal break,Smith did no work for aboutan hour anda half. About2:30 that afternoon,Baughn decided to discharge Smith.He told him that hehad been messingaround too muchand showedhim the noteshe had beenkeeping onhim thatmorning. Baughn denied knowing whetherSmith hadsigned a unioncard or hadengaged in other unionactivities.Between April and July,whenother work was added tohis department,Baughn testifiedthat fourmen had beentransferred out because of a lack of work. After July, somenew men wereadded to hisforce,while two weredischarged for poor job performances. There have sincebeen further layoffs and employmentisdown toabout 21from a high of 34.I find thatSmith,like most of the alleged discriminatees,has exaggerated the extent of his union activities.At most,he signed and returnedhis card secretly, and he may haveexpressedan interestin the Umonto a few employeeswithout actually solicitingthem to signcards.In any event,there is no evidence thatany of thiscame to the attentionof company supervisors.The testimony of Smithand Baughn as to Smith's loafingon April 29 is sharplyat variance,but Smith himselfadmitted that just2 weeks before,Baughn hadtold theemployees that he wouldselect those who were not doing agoodjob if work inthe department continued to slack off. Ihave taken into account that when work didslack off inBaughn'sdepartment, before July,four employees weretransferred out ratherthan being discharged, so thatSmith's dischargeseemsto beabnormal. However, it is notso arbitraryor unreasonable,ifBaughn is tobe believed,that a presumption has to be made thatSmith's dischargewas pretextual.Because there is no evidence that Smith'sminimalactivityon behalf of the Umon was known to theCompany,Ishall recommend dismissalof this8(a)(3)allegationof the complaint.10.RileyWiggs workedas an inspector in the metalproductsdivision under Foreman Martin. He was dis-charged on May 6, allegedlyfor failingto comply with aplant safetyrule requiring employees to wear side shieldson their safety glasses.17Wiggs testifiedthat afterwork on April 13, he andanotheremployee picked upauthorization cards fromBeamat theintersection.Theynoticed a plantsecuritytruck parked about 150 feet away.Between thatdate andMay 6 Wiggstestifiedthat he passed out about 200 cardsboth inside the plant duringlunch breaks and in therestroomsand on the parking lotafter work.He said henever tried to hide hisdistribution activities from manage-ment butcould not saythat any supervisor observed himwhile hewas so engaged.About April23, the manager of11Side shields are plastic discs which clip on to the ear pieces of thesafety glasses for protection of the temples R G. LETOURNEAU, INC.439quality control,Gross, came up to him where he wasworking on a machine line and pointing to a poster put upby the company urging employees not to sign union cards,asked him if he had signed one. Wiggs said he hadn't anddidn't care one way or the other.18 On April 24, Wiggswent to a union meeting at the Holiday Inn and signed upon the organizing committee. On May 3 he attended ameeting in Beam's room, and at that time noticed a carwith two men in it about 50 feet away. He recognized thecar's occupants as Bolton, superintendent of dome 4, antithe other as a supervisor whose name he did not know.1DOn May 6, Wiggs was working in a shipping andreceivingarea, inspecting shipments of materialHetestified that his foreman, Martin, came up to him andasked him where his side shields were. Wiggs said he didn'thave any and Martin then took him to Gross's office.Martin told Gross that he had issued Wiggs nine pair ofside shields in a week and a half, and said he didn't needhim any more. Gross asked Wiggs what he had to say, andWiggs answered that there wasn't much to say because ifhe told Martin that he hadn't issued him nine pair of sideshields, itwouldn't make any difference anyway. Grossthen told him he was fired. Wiggs asked Martin why hehadn't brought other shipping people in who also were notwearing side shields but Martin did not answer. Wiggs toldGross and Martin that the true reason he was being firedwas for union activities. They made no reply to that. Wiggssaid that none of the other employees in the shipping andreceiving area were wearing side shieldsWiggs said that he had never worn side shields until thebeginning of the union campaign, about April 13. Hepicked up a pair voluntarily because he wanted to makesure that he wasn't doing anything wrong However,between that date and May 6 there were occasions onwhich Wiggs did not wear his side shields. He said thatsupervisors saw him without side shields during this periodand also saw many other employees not wearing them.During this 3-week period, Wiggs testified that he brokea pair of side shields which he had gotten earlier and wentto the tool crib for another pair but was told that they hadto be issued through a leadman or foreman. He said hewent to his leadman, Crager, who said he would get himone but never did.20Sometime during this period, apparently soon after April13,when Wiggs said he started wearing side shields, hecame to the plant one morning without them. He said hevoluntarily toldMartin he had forgotten his side shieldsand wanted to go home to get them. Martin gave himpermission to do so. He denied that Martin had sent himhome to get them.The Company had a published rule, issued in April 1969,reaffirming its past policy that all employees in themunitions division were to wear protective ear cotton,safety shoes, and proper eye protection It also providedthat employees who failed to comply with the rule wouldreceive a verbal warning for the first offense, would be sent18Gross denied asking Wiggs if he had signed a union card or everhaving a conversation with him in which he asked anything about hissigning a card He said that he had not talked to Wiggs at all about unionactivity since the campaign started at the plant19Bolton specifically denied being at the Holiday Inn on May 3 Theonly times he was ever at the Inn, he said, were on May 25 and 27 when hehome for the remainder of the shift without pay for thesecond offense, and would be discharged the third time.The published rule refers only to "eye protection" whichundoubtedly meant safety glasses but does not specificallyset out that the wearing of side shields was mandatory.The affidavit which Wiggs gave to the General Counselduring the investigation of this case states that theCompany had instituted a policy in the past 2 or 3 yearsthat employees wear safety glasses and side shields. In histestimony, however,Wiggs said that he didn't know howthat statement had gotten into the affidavit, but affirmedthat the Company enforced its rule on safety glassesalthough not as to side shields. One of the other allegeddiscriminatees,Hall, testified, contrary toWiggs' testimo-ny, that the Company did enforce its rule on the wearing ofside shields by first giving a verbal warning, then a threeday layoff and then discharge. Hall did not indicate thatthe rule on side shields was enforced less stringently thanthe requirement about safety glasses. The General Counseldid not question any otherwitnessesfrom the MetalProducts Division with respect to the existence or enforce-ment of a rule regarding side shields.According to Martin, Wiggs came to work without hisside shields on April 28 and was given a pair by LeadmanCrager. The next morning, Wiggs again came to workwithout side shields, and Martin then instructed him toclock out and go home for them. He clocked out, wenthome, and returned in about 30 minutes. The followingweek, on May 6, Martin said that Wiggs again came towork without side shields. Martin asked him where theywere and Wiggs said that he had forgotten them. Martinsaid he reminded Wiggs that it was a company safetypolicy that the third time without side shields resulted inautomatic dismissal.He took Wiggs to Gross's office,prepared a stop card and discharged him.Martin claimed that he enforced the rule on eyeprotection strictly, and that all the employees under hissupervision except Wiggs wore side shields the day he firedhim.Martin also testified that he had no knowledge ofunion activities on the part of Wiggs or whether he hadsigned a union card.Ihave previously noted Wiggs' testimony that althoughhe had never worn side shields before, he began to do so inmid-Apnl because he did not want to do anything wrong. Itake this to mean that Wiggs recognized there was arequirement that side shields were to be worn. Does it alsomean that enforcement of the rule was lax, in the light ofhis testimony that he had never worn them before theinception of the union campaign and had not always wornthem even then, with Martin's knowledge? Besides thepredictable testimony of Martin that the rule was strictlyenforced, there is also the testimony of Hall, himself aunion adherent, as to stnct enforcement. Finally there isWiggs' puzzling testimony that he voluntarily told Martinone day that he had forgotten his side shields and wenthome to get them. There is no explanation why he shouldhad lunch there with a representative of a company supplier20Davidson, the tool crib attendant, testified that hehad told LeadmanCrager that Wiggs wantedhim to issue him apair of sideshields,and thatCrager had told him he had alreadyissuedWiggs ninepairs thelast week,and wouldn't givehim any more 440DECISIONSOF NATIONALLABOR RELATIONS BOARDhave done so unless he knew he was supposed to wearthem while on duty I find Martin's story on this pointmore probable and more credible-that he told Wiggs topunch out and go home for them and thereby suffer thepenalty of not being paid for that period.I find, based on the foregoing, that the company policyon eye protection required that side shields be worn, thatWiggs knew it and had failed to conform a number oftimes even after April 13. I cannot tell whether theCompany's policy was enforced more harshly againstWiggs than against others. If it had been, it could havebeen because of Wiggs' prounion activities. But here again,evidence of company knowledge is not there. Evenassuming that Wiggs was not exaggerating the extent of hisdistribution of authorization cards, there is no evidencethat it ever came to the Company's notice. If Gross askedWiggs, as the latter testified, whether he had signed a unioncard,Wiggs' answer that he had not furnished Gross withnothing to tie Wiggs in with the Union.IcreditWiggs on this matter, and find that Gross'question whetherWiggs had signed a union card wasviolative of Section 8(a)(l). I do not, however, find thatWiggs' discharge was for discriminatory reasons and I shalltherefore recommend dismissal of that allegation of thecomplaint.11.Fred Davidson worked as a tool crib attendant inthe tooling department under Foreman West. He is theonly 1 of the 12 alleged discriminatees of whose unionactivities the Company was admittedly aware. BeginningonMay 3, a few days before his separation fromemployment, Davidson openly distributed authorizationcards at the close of both the first and second shifts at thetwo principal intersections of access roads to the plant.Except to mention that Davidson was elected chairman ofthe union organizing committee in late April, I see no needto relate his earlier efforts on behalf of the Union. There is,however, no evidence that his union adherence had cometo the Company's attention before May 3.On Friday, April 30, West came to the tool crib whereDavidson was working about an hour after the shift began.He found Davidson pale, gasping, and holding on to hisdesk.21West called for someone to replace Davidson in thetool crib and drove him to the first-aid station to have thenurse examine him The nurse took his blood pressure, hadhim rest awhile, and then told him to go home and to see adoctor. She called his wife to come for him because she didnot want him driving home alone. Davidson went out tohis car.West, who had been out of the nurse's office, came backand told her that Davidson had told him that a Coke hehad been drinking might have been spoiled or drugged.The nurse, now even more concerned, went out to getDavidson, but he had already driven off. Later, she calledhim at home and told him to go see Dr Wensley, aphysicianwhom the Company used, at the Company'sexpense. Davidson did so that afternoon and Dr. Wensley,21Davidson testified he was not feeling ill, only tired, but I find thatWest was clearly concerned about his appearance and believed him to be ill22The company practice was that checks not delivered on Friday couldbe picked up at the guard shack over the weekend, but were then returnedto the personnel office Monday noon23Mrs Davidson apparently also talked to Stahl, the personnel manager,after examining him, told him he needed a more completeexamination from his own physician. Davidson thenreturned to the plant to listen to the speech which thecompany president gave that afternoon to the assembledemployees. Davidson saw West and showed him the slipwhichDr.Wensley had given him about needing acomplete examination. West also told him he could pick uphis paycheck (Friday being payday) at the guard shack.Monday morning, May 3, Davidson arrived at the toolcrib ready for work, but West told him he would need aclearance from the nurse before being allowed to return.They then went to see the nurse, who told Davidson heneeded a complete examination by his own doctor.Davidson balked at the expense, saying he could not affordthe $75 he thought it might cost, but West said, accordingtoDavidson, that he thought Blue Cross would pay for theexamination.That afternoon Davidson went to see his own physician,Dr. Moser, who gave him an examination in his office andtold him he would need laboratorytestsbefore he coulddecide about his returning to work. That afternoon,Davidson began passing out union cards openly at themain access routes to the plant. Also that afternoon, Mrs.Davidson phoned Swimm, a supervisor one level aboveWest, to ask him about her husband's paycheck. Swimmtold her she would have to get it at the personnel office.22Neither Swimm nor Mrs. Davidson testified, but West saidthatSwimm had told him that Mrs. Davidson hadresponded to this information by saying that she alwaysknew the Company would try to beat her husband out ofhis last paycheck, and then hung up.23From Tuesday through Thursday Davidson was engagedin arranging for and taking the laboratory tests prescribedby his doctor and in openly passing out union literature.He did not call the Company during these 3 days. OnThursday afternoon, May 6, Foremen West and Swimmmet with officials from industrial relations to discussDavidson's 3-day absence. They decided to check with theCompany's attorney, apparently because of Davidson'sopen union activities, and he told them to treat Davidsonlike any other employee who was absent for 3 days withoutreporting in and to terminate him. No one apparentlythought it necessary to call Davidson to find out why hehad not come back with a doctor's clearance, so thedecision was reached to write out a stop card terminatinghis employment.24The next day Davidson called the personnel office andwas told he had been terminated. He then went to see Stahlto learn why. Stahl said he had quit but Davidson deniedit, telling Stahl that he had been completing his laboratorytestsDavidson asked Stahl if he didn't know where he hadbeen, and Stahl replied that he knew where he had beenand what he had been doing. Stahl said the Companywould need the reports to show to Dr. Wensley before hecould do anything further.The following Wednesday, May 12, Davidson brought inabout the check Stahl did not say that Mrs Davidson complained aboutthe Company trying to beat her husband out of his last check24West testified that he did not believe that Davidson intended to get aphysical examination in view of his balking at the cost, or that he intendedto return to work in view of his wife'scommentto Swimm about theCompany trying to beat him out of his last paycheck R. G LETOURNEAU, INC.441anEKG tape and other laboratory reports, but nostatement from his own physician summarizing the resultsor stating his conclusions. Stahl asked for the reports toshow to the company safety supervisor so that he coulddiscuss them with Dr. Wensley, but Davidson said hewould not let them out of his sight. Stahl then asked him totake them to Dr. Wensley. According to Davidson, he saidhe would if the Company would pay for the visit, and Stahlreplied that he would have to find out if it would.According to Stahl, he told Davidson to take the reportsto Dr. Wensley but said nothing about who would pay forthe visitDavidson and Stahl both agree that Stahl said hewould call Davidson between 4 and 5 p.m. that day, but itwas Davidson's understanding that Stahl was to let himknow if the Company would pay for the visit, while it wasStahl's understanding that Davidson was to go immediate-ly to Dr. Wensley, that the doctor would then let Stahlknow what the tests showed, and that Stahl would then callDavidson to let him know whether the Company wouldreinstate him Stahl said he called Dr. Wensley to tell himthat Davidson was coming to see him with the test reports,and that Wensley should let him know what they showed.Davidson did not go to Dr. Wensley's office thatafternoon, and at 5 p.m. Wensley phoned Stahl to tell himthatDavidson hadn't shown up. Stahl did not phoneDavidson. The next morning, Davidson came to see Stahland asked why he hadn't called him as he had promised.Stahl replied by asking Davidson why he had not gone toseeDr.Wensley as he had said he would. Davidson saidthere was a "hell of a lack of communication between twoEnglish speaking persons," took off his badge and handedit to Stahl, saying that he knew that they weren't going toput him back to work.The Company has a policy of terminating employeeswho are absent for 3 days without reporting in to explaintheir absence. It contends that it treated Davidson lust as ithad treated others for like cause. But there is an obviousdifference between an employee who does not come towork for 3 days nor call in to explain his absence, and anemployee who is taken ill while at work and is told that heneeds a doctor's clearance to return. For the Company toterminate the latter employee because he has not called inis to equate the employee's nonnotice with nonknowledgeon the Company's part The Company in fact knew whyDavidson had not come to work-West had even refusedto let him return on Monday, May 3-and for theCompany to claim that it did not know why he was absentissimply untrue. If the Company had been genuinelyinterested in learning on May 6 whether Davidson wasdelaying his return unduly, it had only to call him, since itwas they who had forced him to leave on April 30 and onMay 3 Nor is it a sufficient answer that the Companyrecognized no obligation to call absentees, since David-son's absence was caused by the Company's own actionand its own requirement that he get a doctor's clearance.21Davidson had shown West on April 30 the slip hehad gotten from DrWensley that he neededa completephysical checkup,and Davidson himselfneversaid anything about quittingIn fact,he reported for work on May 3but West would not permit him to returnwithout a clearance26On the other hand,I am certainthat he did not do it too openly Sincehe worked closely with Mefford, and Meffordhad also solicited his card, Iwould presume he operated as Mefford said he himself did MeffordIfind therefore that the Company, knowing of David-son's open distribution of union cards, terminated him onMay 6 for that reason rather than because he had not keptthem informed as to his progress in getting a physician'sclearance. I also find that the belief of company officialsthatDavidson had decided to quit before May 6,even ifsincerely held, does not excuse their failing to call him tolearn what his intentionswere.In any event, their beliefthat he had quit was based on such shakyinferences that Icannot believe it was sincere.25Without conceding that it terminated Davidson fordiscriminatoryreasons,the Company also argues that itwas prepared to reinstate him on May 12 when he broughtin the lab reports if Dr. Wensley would clear him. I findthismore persuasive than its previous argument, thatUnion considerations did not enter into its decision toterminate him on May 6, but still not persuasive enough. Ithink there was a lack of communication between Stahland Davidson on May 12, when Davidson showed up withthe lab reports, as to when Davidson was to see Dr.Wensley. I do not believe that Stahl was trying to trickDavidson into not going to see the doctor that afternoon,but the situation was unchanged the following morningwhen Davidson returned to the office to complain thatStahl had not called him. All Stahl had to do then was tosendDavidson to Dr. Wensley immediately, therebyresolving the whole problem. Instead, he stood by silently,leavingDavidsonwith the firmimpressionthat theCompany was determined to rid itself of him one way oranother. I find that Stahl did not take thesinglestep thatwould have disabused Davidson of that impression,because in fact he preferred that Davidson's previoustermination for discriminatory reasons not be abrogated. Ifind that the Company thereby brought about Davidson'sseparation in violation of Section 8(a)(3).12.James Spencer was discharged on May 21, allegedlyfor leaving his department without excuse or permission.He had worked in department 888, heavy equipmentdivision, as a welder and setup man, principally as helperto Robert Mefford, a master welder. Their supervisor wasE. C. Brooking.Spencer had signed a union cardsome weeksbefore hisdischarge, and had attendeda few meetingsat the HolidayInn. At or after one of thesemeetings,Spencersaw a plantsecurity guard on the grounds of the motel, and at twoothermeetings he saw a couple of men whom herecognized to be companysupervisors,although he couldnot identify them byname.Beginningabout May 10, hepassed out cards in domes other than his own during lunchperiods without trying to hide his activities.26Since Spencer could not identify the supervisors whomhe said he observed at the HolidayInn during unionmeetings,the Company could not call anyone to refute histestimony. It may be that Spencerwas tellingthe truth, butIcannot find, based on his testimony alone, that thetestified at one point that he nevertried to hidehis unionactivities,butanother time testified that it was common practice to hide union activitiesand that hemade it a pointto carry onsuch activities when supervisors werenot around If these two seeminglycontradictoryapproaches can bereconciled,itmust be that the solicitors for the Unionoperated warily,preferring to talk to other employeeswhen they believedno supervisor to beclose by 442DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany was aware of Spencer's attendance at thesemeetings.His foreman, Brooking, specifically deniedknowing that Spencer had engaged in any union activity.About 11 a.m. on May 21, Spencer and Mefford left on athree-wheeled cart to deliver some parts they had justfabricated to a department in another dome. According tothem, they were gone 5 minutes or so, proceeding directlyto their destination, dropping off the parts and returningwithout stopoffs or side trips. Spencer testified that he didnot need permission to leave the department, and had doneso in the past He said that Mefford had not told him orasked him to come with him on the cart but that he haddone so on his own so that he would know where thatdepartment was in case he ever had to go there whileMefford was on vacation.When they returned, Brooking said nothing to them.Then just before quitting time at 3:30 p.m., Brooking toldSpencer to come with him to Supervisor Flanagan's officewhere he was discharged for leaving the departmentwithout permission and because he was not putting out thework he was capable of.Mefford testified that it was normal practice for hishelper to go along with him when he was delivering parts toa department that the helper was not familiar with. Justafter Spencer was discharged, Brooking gave Mefford awritten reprimand for having influenced Spencer to leavethe department without permission. When Brooking gave itto him, Mefford did not defend against the reprimand bypointing out to Brooking that it was normal practice for hishelper to accompany him to other departments, nor did hedefend Spencer for going along with him, either of whichwould seem to be the expected response against anunjustified reprimand or discharge. Instead, all thatMefford said to Brooking about the reprimand was to askBrooking if he had asked Spencer whether Mefford hadinfluenced him to leave the department. This seems to meto imply that Mefford was denying any responsibility forSpencer's actionAccording to Brooking's version of these events, he gaveMefford permission to use the cart to deliver the parts (thedistance between the two departments was about 300 feet),and 10 minutes later he noticed that neither Mefford norSpencer were at their work stations. After waiting another10 minutes, he went to the department Mefford had goneto but could not find them. As he was returning to his owndepartment he saw them returning on the cart fromanother direction. Brooking later questioned Mefford as tohow long it had taken him to deliver the parts and whySpencer had gone with him. Mefford told him that he hadnot asked Spencer to come with himBrooking said he also asked Spencer why he had goneand that Spencer had merely said he wanted to, and that hehad no specific reason for going. Brooking then accusedhim of joyriding and Spencer said, according to Brooking,that that was about it. Brooking then talked the matteroverwith his superior, and they decided to dischargeSpencer for leaving the department without permission.I credit Brooking's account of what led up to Spencer'sdischarge.Spencer'stestimonythat it was normal practicefor him to accompanyMefford when delivering parts isinconsistentwithother testimony of his that he went alongwith Mefford only tolearn where the other department wasin case heever had togo there while Mefford was onvacation. Further, that part of his storysounds improbablebecause his ever needing to go there again was remote.Finally,Mefford's failure to defend Spencerby pointingout toBrookingwhy Spencerthought he had to accompa-ny him,indicatesthatMeffordhimself considered Spen-cer's alleged reason to be inadequate.The evidenceas to Spencer'sunion activities does notpersuademe that theCompanyknew of it,and thetestimony I have creditedas to the reasons for Spencer'sdischargeleads me to conclude that the allegations of thecomplaint have not beenproven.I shall therefore recom-mend that the allegations relating to Spencer be dismissed.13.Robert Mefford,who has been mentioned above inconnection with Spencer's discharge,was a master welderin department 888, supervised by Brooking.He voluntarilyquit the Company's employsomemonths after theincidentsinvolvinghim which are alleged as violations inthe complaint.The 8(a)(1) allegations relating to him are that on oraboutMay4 Brooking coerced and interfered with hisunion activitiesby telling himin effect that he was a badinfluenceon theother employees in the departmentbecause he wasfor the Union; and on or about May 17Brooking created an impressionthatMefford'sunionactivitieswere under surveillance,threatened him withdischarge, and urgedhim to quit because of his unionactivities.Mefford talkedto Beam at the intersectionon April 14and offeredto solicit employees in his department. Fromthat date to May 21, Meffordsolicited fellow employees inhisdepartment and elsewhere to sign union cards, anddistributedunion literature on two occasions.27Mefford testified that on May4 he was in ForemanBrooking'soffice and during their conversation Brookingtold him hewas under pressure from higher managementbecausehis department was strongfor the Union, thatMefford wasa bad influence on the employees because hewas for the Union, and that he had a poorattitude towardthe Company.28About 2weeks later,Mefford testified,he went toBrooking's office toask him whyhe had not received themerit raisewhich hadcome due for him about that time.Brookingtold him thathe and Flanagan, Brooking'ssupervisor, had decidedthat he didn'tmerit an increaseand that theirreasonsfor denyinghim the raise had beenwritten upand sent up front and when the paper wasreturned he would giveit to Mefford to read.Mefford saidhe asked Brookingifhe was trying to pressure him intoquitting,but that Brookingdid not answer him, telling himinsteadabouta union strike somewhere.Brooking alsosaid, according to Mefford, that the Companyhad decideditdidn'twanta union at the plant.Mefford said thatemployees still had a right tofree speech and assembly,27 I have previously noted that Mefford said at differenttimes that(a) heunion material onlywhen supervisors were not aroundmade no attempt to conceal his activity, but (b)itwas common practice to21Mefford testified that about5 of the12 or 13 employees in hishide the same activities from supervisors and he made it a point to distributedepartment had signedunion cards R. G. LETOURNEAU, INC.443and that Brooking then told him that when you choosesidesyou had to suffer the consequences,and thatLeTourneau would take action against anybody to keeptheUnion out. Mefford then toldBrookingthat he hadgone to the union meetings out of curiosity,but Brookingreplied that he had received a lot more credit than that.According to Mefford, Brooking then said that he realizedthatwhat he was saying could be used against him.Mefford again asked Brooking if he was trying to pressurehim into quitting and that Brooking said it would be a lotmore convenient for the Company if he did.The next day, Brooking sent Mefford to see Flanagan.Flanagan gave him a warning card which said thatMefford had a poor attitude and had threatened to quit hisjob.Mefford said he then told Flanagan that he hadneglected to write on the card that it was Brooking whohad suggested to him that he quit.Flanagan then askedhim when he was quitting and Mefford asked if Flanaganwas trying to pressure him into it. Flanagan told him hewanted him to make up his mind, and Mefford said hewanted a little time to look for anotherjob. Flanagan thentold him he was satisfied with his work but not with hisattitude or that of Spencer'sFlanagan did not testify, so that Mefford's story that hewas given an official warning allegedly because of his poorattitude and his threat to quit his job stands undenied.Mefford did not say that he had ever indicated to Brookingor Flanagan that he wanted to quit,but I assume from thefact that Flanagan told him he wanted him to make up hismind and that Mefford said he wanted time to look foranother job, that Mefford had earlier let it be known thathe was thinking of quitting. Mefford did not testify thatFlanagan attributed either his poor attitude or his threat toquit to his union activities, although it would follow, ifMefford's testimonyis tobe credited, that Brooking hadmade it plain to him the day before that the Companywanted him to quit by denying him a merit increase and bytellinghim that one who chooses sides must bear theconsequences, and that LeTourneau would take actionagainst anybody to keep the union out.Brooking testified that he denied Mefford a meritincrease inMay because Mefford, while doing somewelding had failed to remove the slag in an axle housingwhere itcould haveruined an expensive electric motor if ithad not been accidentally discovered in time. Brookingsaid he told Mefford about it and that Mefford admittedhis oversight.Mefford denied however that Brooking hadgiven him any reason for being refused a periodic or"merit" wage increase. Mefford was not asked specifically,since his examination preceded that of Brooking, whetherBrooking had ever talked to him about his leaving slag inthe axle housing at some time other than when he was toldthat he was being denied an increase.As for Mefford's testimony that Brooking had told himthat he wa,, under pressure from management because hisdepartment was strong for the Union, Brooking's version isthat he had told Mefford only that he was under pressurebecause of the appearance of his department and his laxityin letting employees leave early for their lunch break.Brooking also denied saying to Mefford that when anemployee chooses sides he must take the consequences, orthat LeTourneau would takeaction againstanyone whosupported the Union.Brooking also said thatMefford hadonce in a general conversationtold him hehad attended aunion meetingout of curiosity, but that he had let thesubjectdropbecause he knew from the supervisors'meetings that it was illegal to question employees abouttheir attendance at such meetings.My impressionof Brooking,basedon his testimony anddemeanor,was that hewas kindlydisposed towardemployeesin his department(an attitudenot uniformlyshared by LeTourneausupervisors),and somewhat unsureof himself,as evidencedby hisdoing nothing concerningpersonnel in his department without first checking with hissupervisor,Flanagan.He engaged in conversationswith hisemployeesin which unions were discussed,and he drew onhis own past experience or assumed knowledgeto point outthat unionscouldcreate problems in a plant, but I believethat he wouldfeel inhibitedaboutgoing any further thangeneral arguments over the benefitsor efficacyof unions.Ibelieve that Mefford hadlet it be known that he wasthinkingof quitting but wantedto find anotherjob first,and that Brooking and Flanagan were on him to let themknow whathe was goingto do and when.It ispossible thatMefford's leanings toward quitting were due towhat he feltwas the Company'santiunion attitude,but I believe thatBrookingand Flanagan honestly considered that hisattitude toward his work was poor, and that was whyFlanagan gave him a written warningon May 18.The question of why Mefford wasdenied an increase inMay when he would have normallybecome entitled to oneisnot easy to resolve.If it were definite thatMefford hadalmost ruined an expensive motor because of carelessnessin not removing welding slag, then Brooking's refusal togivehim a raisewould be obviously justified. Mefford saidBrookingnever toldhim that it was because of thatparticularincident,whileBrookingsaid he not only toldMefford about it but that Mefford admittedhe was atfault.Ihave decided to creditBrooking's testimony on thismatter,as wellas on hisdenials ofMefford's testimonyregarding his being a badinfluence because hewas for theUnion; that if you choose sides youmusttake theconsequences; and that LeTourneau wouldtake actionagainstanyone to keep the Union out. Few credibilityresolutions in this casehave been easy,but determiningwhat Brooking said both to Schluter and to Mefford hasbeen particularly difficult because heseemsto have saidmore to his employees than othersupervisors said to theirs.It is easy toassume that smoke implies fire,and that asupervisor who speaks about aunion or unionismat all hason some occasionoversteppedthe limits of legitimatediscussionby utteringsomeveiled threat or by makingsome inquiryas to anemployee'sunionsentiments. Thereisnodoubt that it happens frequentlyenough I am justnot satisfiedthat it happened here, and Ishall thereforerecommend dismissal of those allegationsof the complaintwhich are based on Mefford's testimony.CONCLUSIONS OF LAWIBy discriminatorily terminating Joseph Grant, Jim-my Hall, and Fred Davidson, thereby discouraging 444DECISIONSOF NATIONALLABOR RELATIONS BOARDmembership in the Union, the Respondent has engaged inand is engaging in unfair labor practices within themeaning of Section 8(a)(3) and (1) of the Act.2.By discriminatorily refusing to reinstateWilliamWylie because he had filed charges under the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(4) and (1) ofthe Act.3.Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act bySupervisorGraham interrogating Joseph Grant in acoercivemanner ifhe was for or against the Union and bytellinghim to remove union stickers from his personalproperty; by Supervisor Stahl threatening Jimmy Hall andJerald Jones that a union organizing campaign could resultin employee discharges by telling them that every time aunionstartedup he had to hire new men; and bySupervisor Gross interrogating Riley Wiggs in a coercivemanner if he had signed a union card.4.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.THE REMEDYIn order to effectuate the policies of the Act, I find itnecessary that the Respondent be ordered to cease anddesist from the unfair labor practices found and from otherinvasions of the employees' Section 7 rights, and to takecertain affirmative action.Ihave found that Respondent illegally discriminatedagainst four employees in violation of Section 8(a)(3) or(4); Joseph Grant, Jimmy Hall, William Wylie, and FredDavidson. Pursuant to the district court's order, granted onthe Regional Director's petition for an injunction underSection 10(1), and after Respondent's motion for a stay wasdenied, Respondent offered reinstatement to the 11 allegeddiscriminatees named in the petition.29 Some of these 11accepted the offer while others declined it. I do not knowwho did and who did not. The normal procedure forremedying the violations of Section 8(a)(3) and (4) foundhere would be to direct the Respondent to offer immediateand full reinstatement to all those who were discriminatedagainst,but certainmodifications are necessary here.Grant, Hall and Wylie have already been offered reinstate-ment under the Court's order, which remains in effectpending the Board's final disposition. I shall thereforeorder Respondent to offer these three reinstatement unlessthey have already declined Respondent's previous offer,pursuant to the order of the district court. In any event,each of them is also entitled to backpay computed on aquarterly basis, as prescribed in FW. Woolworth Company,90 NLRB 289, plus interest at 6 percent per annum, fromthe date of the discrimination practiced against him, until adate5days after the date on which an offer ofunconditional reinstatement was made to him.29Fred Davidson is the only I of the 12 allegeddiscnmmatees in thisproceeding who was not included in the Regional Director's petition for aninjunction30Southern Airways Company,124 NLRB 749, 752,National PackingCompany, Inc,147 NLRB 446, 45831 In the event no exceptions are filed as provided by Sec 102 46 of theDavidson falls into a different category. It was stipulatedat the hearing that prior to his employment with Respon-dent, he was convicted four times for serious criminaloffenses. The facts relating to these convictions are set outinGeneral Counsel's Exhibit 32. It was also stipulated thatDavidson's application for employment with the Companywas a complete fabrication,designed to conceal his pastcriminal record.Nevertheless, if there were no Boardprecedents on the issue of reinstatement and backpay forpersons with criminal records, I would have directed thatDavidson be at least reinstated, if not also made whole forhis loss of earnings, on the ground that the falsification ofhis employment application and his past criminal recordshould not forever deprive him of the opportunity to lead auseful,self-supporting life. I consider, however, that I amnot free to disregard the few Board precedents which denyreinstatement and backpay to discriminatees with previouscriminal records.30 I trust that it is not presumptous of meto suggest that an exception might well be made here. Butwhether or not the Board chooses to do so, I would alsocommend to the Company that it condone Davidson's pastconduct, in the light of the religious and moral principlesand acts of charity which R. G. LeTourneau, its founder,practiced, and for which he is justly remembered.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I herebyissue the following recommended: 3iORDERRespondent,R. G. LeTourneau,Inc., its officers,agents,successors,and assigns, shall:1.Cease and desist from:(a)Discouraging membership in International Moldersand AlliedWorkers Union, AFL-CIO,or inany otherlabor organization of its employees,by discriminatorilydischarging or refusing to reinstate any employee,or in anyothermanner discriminating against any employee inregard to hire,tenure, or any other term or condition ofemployment.(b) Interrogating its employees in a coercive manner astowhethertheywere for or againsttheUnion or hadsigned union cards, threatening them that every time aunion campaign started up it had to hire new men, andordering employees to remove union stickers from theirpersonal property.(c) In any othermanner interfering with,restraining, orcoercing its employees in the exercise of their right to self-organization,to form labor organizations,to loin or assistthe above-named labor organization,or any other labororganization,to bargaincollectivelythrough representa-tives of their own choosing,to engage in other concertedactivitiesfor thepurpose of mutual aid or protection asguaranteed in Section7 of the Act,or to refrain from anyor all such activities.Rules and Regulations of the NationalLaborRelations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations,be adopted by the Board and becomeits findings, conclusions,and order,and all objections thereto shall bedeemed waived for all purposes R G. LETOURNEAU, INC.4452.Takethe following affirmative action necessary toeffectuate the policies of the Act:(a)Offer to Joseph Grant,Jimmy Hall, and WilliamWylie immediate and full reinstatement to their former orsubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and make eachof them wholefor anyloss of earnings suffered by reasonof the discrimination practiced against him, all in themanner set forth in the section entitled"The Remedy."(b)Notifyimmediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement,upon application afterdischarge from the Armed Forces,in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(c)Preserve and, upon request,make available to theBoard or its agents, for examination and copying, allpayrollrecords, social security payment records,timecards,personnel records and reports, and all other reportsnecessary to analyze the amount of backpay due, and theright toreinstatement.(d) Post at its plant and office in Longview, Texas, copiesof the attached notice marked "Appendix." 32 Copies of thenotice, on forms provided by the Regional Director forRegion 16, after being duly signed by an authorizedrepresentative of the Respondent, shall be posted immedi-ately upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to employees are customarilyposted. Reasonable steps shall be taken by Respondent toinsure that said notices are not altered, defaced, or coveredby any othermaterial.(e)Notify the Regional Director for Region 16, inwriting,within 20 days from the date of receipt of thisDecision,what steps Respondent has taken to complyherewith.33IT IS FURTHER RECOMMENDED that the allegations of thecomplaint regarding any violations not found herein, bedismissed.32 In the event that theBoard'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the wordsin the noticereading "Posted byOrder of the National LaborRelationsBoard" shall be changed to read"Posted Pursuant to a Judgment of the United States Court of AppealsEnforcing an Order of the National Labor Relations Board "33 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"NotifytheRegionalDirector for Region 16, in writing, within 20 daysfrom the date of this Order, what steps the Respondent has taken to complyherewith "